Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 1 of 110

EXHIBIT 1
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 2 of 110

EXECUTION COPY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JOANNE WITCHKO, Derivatively on Behalf
of Nominal Defendant AMERICAN REALTY Lead Case No. 1:15-cv-06043-AKH
CAPITAL PROPERTIES, INC.,
(Consolidated with Case No.
Plaintiff, 1:15-cv-08563-AKH)

v.
NICHOLAS 8. SCHORSCH, et al.,
Defendants,
-and-

AMERICAN REALTY CAPITAL
PROPERTIES, INC.,

Notninal Defendant.

 

 

STIPULATION AND AGREEMENT OF SETTLEMENT

 

This Stipulation and Agreement of Settlement dated September 27, 2019 (the
Stipulation”) is made and entered into by and among the following Settling Parties (as defined
herein), each by and through their respective counsel: (i) plaintiffs to the above-captioned
consolidated stockholder derivative action (the “Action”), Joanne Witchko (“Witchko”), Edward
Froehner, and Jeffrey Turner as trustee for Michele Graham Turner 1995 Revocable Trust
(together, “Plaintiffs”), each acting derivatively on behalf of American Realty Capital Properties,

Inc. (n/k/a VEREIT, Inc.) (*“VEREIT” or the “Company”); (ii) defendants Nicholas $. Schorsch

 

(“Schorsch”); Brian S. Block (“Block”); David Kay; Lisa P. McAlister (“McAlister”); Scott J.

Bowman; Peter M. Budko; Brian D. Jones; William M. Kahane (“Kahane”); Edward M. Weil

 

(“Weil”); Lisa Beeson; Scott P. Sealy Sr.; Thomas A. Andruskevich; Lestie D. Michelson; Edward
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 3 of 110

EXECUTION COPY

G. Rendell; William G. Stanley; Bruce D. Frank; Grant Thornton LLP (“GT”); AR Capital, LLC;
and ARC Properties Advisors, LLC (collectively, the “Non-VEREIT Settling Defendants’’); and
(111) nominal defendant VEREIT (together with the Non-VEREIT Settling Defendants,
“Defendants”).

This Stipulation, subject to the approval of the United States District Court for the Southern

District of New York (the “Court”), is intended by the Settling Parties to fully, finally, and forever

 

compromise, resolve, discharge, and settle the Released Claims, the Defendant Parties’ Released
Claims, and the NVSD Released Claims (each as defined herein) and to result in the complete
dismissal of the Action with prejudice, upon the terms and subject to the conditions set forth herein,
and without any admission or concession as to the merits of any of the Settling Parties’ claims or
defenses.

I. INTRODUCTION

A. Background of the Action

VEREIT is a full-service real estate operating company which owns and manages one of
the largest portfolios of single-tenant commercial properties in the United States. Plaintiffs have
alleged or believe that they have grounds to allege that the Non-VEREIT Settling Defendants
breached their fiduciary duties or other obligations or duties owed to VEREIT.

On November 17, 2014, plaintiff Witchko served a litigation demand pursuant to Maryland
law on the Board of Directors of VEREIT (the “Board”) asking the Board to investigate alleged
wrongdoing by certain of the Non-VEREIT Settling Defendants and sue the alleged wrongdoers
for violation of their fiduciary duties under Maryland law. On June 18, 2015, the Board refused
the demand.

On July 31, 2015, plaintiff Witchko, derivatively on behalf of VEREIT, filed a verified

stockholder derivative complaint in the Court, initiating the Action.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 4 of 110

EXECUTION COPY

On October 30, 2015, plaintiffs Thomas Serafin, Michele Graham Turner 1995 Revocable
Trust, Jeffrey Turner as Trustee, and Edward L. Froehner, derivatively on behalf of VEREIT, filed
a verified stockholder derivative complaint in the Court, initiating the action captioned Serafin, et
al. v. Schorsch, et al., No. 1:15-cv-08563 (the “Serafin Action”).

On December 15, 2015, the Court entered an order consolidating the Action and the Serafin
Action for all purposes and appointing Harwood Feffer LLP, now Glancy Prongay & Murray LLP,
to lead the litigation of the Derivative Action on behalf of the Plaintiffs.

On January 5, 2016, Plaintiffs designated the complaint in the Action as the operative
complaint.

On February 12, 2016, VEREIT and certain of the Non-VEREIT Settling Defendants filed
a motion to dismiss the Action pursuant to Fed. R. Civ. P. 23.1 for failure to sufficiently allege
improper refusal of demand, and under Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

On March 15, 2016, Plaintiffs filed a memorandum of law in opposition to the motion to
dismiss.

On April 5, 2016, VEREIT and certain of the Non-VEREIT Settling Defendants filed a
reply memorandum of law in further support of their motion to dismiss the Action.

On June 2, 2016, the Court held oral argument on the motion to dismiss.

On June 9, 2016, the Court entered an order denying the motion to dismiss pursuant to Fed.
R. Civ. P. 23.1 because the operative complaint sufficiently alleged that plaintiff Witchko’s
demand had been improperly denied, and granting with leave to amend the motion to dismiss
pursuant to Rule 12(b)(6) because the operative complaint failed to state certain claims.

On June 30, 2016, Plaintiffs, derivatively on behalf of VEREIT, filed an amended verified

stockholder derivative complaint in the Court (the “Amended Complaint”).
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 5 of 110

EXECUTION COPY

On July 11, 2016 and July 25, 2016, Kahane, Weil, Schorsch, Block, and McAlister filed
notices of interlocutory appeal of the Court’s order granting in part and denying in part the motion
to dismiss (the “Appeals”).

On July 20, 2016, Plaintiffs moved to dismiss the Appeals for lack of appellate jurisdiction.

On July 22, 2016, VEREIT and certain of the Non-VEREIT Settling Defendants filed
answers to the Amended Complaint.

On August |, 2016, Kahane and Weil filed their opposition to Plaintiffs’ motion to dismiss
the Appeals for lack of appellate jurisdiction.

On August 8, 2016, Plaintiffs filed their replies in further support of their motion to dismiss
the Appeals.

On August 11, 2016, in the Appeals, Kahane and Weil filed a motion for leave to file a sur-
reply or, in the alternative, strike, and sur-reply to Plaintiffs’ motion to dismiss.

On August 12, 2016, in the Appeals, Plaintiffs filed an opposition to Kahane and Weil’s
motion for leave to file the sur-reply or strike.

On September 1, 2016, VEREIT filed a motion to stay the Action.

On September 8, 2016, the Court entered an order denying VEREIT’s motion to stay the
Action.

On September 16, 2016, document discovery commenced in the Action, the consolidated
class actions pending before the Court, captioned Jn re American Realty Capital Properties, Inc.
Litigation, Civil Action No. 1:15-mc-00040-AKH (S.D.N.Y.) (the “Class Action”), and the then-
pending Direct Actions (defined herein) arising from substantially the same facts (together, the
“Coordinated Actions”). Discovery in the Action was thereafter coordinated for all purposes with

discovery in the Class Action.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 6 of 110

EXECUTION COPY

During document discovery, over seventy parties and non-parties, including each of the
Non-VEREIT Settling Defendants, cumulatively produced more than 846,000 documents totaling
several million pages.

On November 15, 2016, the United States Court of Appeals for the Second Circuit entered
an order dismissing the Appeals for lack of jurisdiction,

On January 20, 2017, the office of the U.S. Attorney for the Southern District of New York
(the “Government”) moved to stay the Action and the Coordinated Actions until the conclusion of
Block’s criminal trial, scheduled for the summer of 2017.

On January 25, 2017, the Court denied the Government’s stay motion.

On May 11, 2017, the Government renewed its motion for a partial stay of discovery until
completion of Block’s criminal trial.

On May 15, 2017, the Court again denied the Government’s request for a partial stay of
discovery.

On May 31, 2017, document discovery in the Action and the then-pending Coordinated
Actions concluded.

On January 22, 2018, fact witness depositions in the Action and the then-pending
Coordinated Actions commenced.

Between January 22, 2018 and December 18, 2018, Plaintiffs’ Counsel attended thirty-four
fact depositions of witnesses, including each individual Non-VEREIT Settling Defendant, ex-
VEREIT employees, former VEREIT directors, former VEREIT officers, current and former
employees of Grant Thornton, and third parties. During the depositions, Plaintiffs’ Counsel

conducted non-duplicative examinations of thirty-one of the deponents regarding related-party
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 7 of 110

EXECUTION COPY

transactions, executive compensation payments, and corporate governance allegations at issue in
the Action.

On February 8, 2019, Plaintiffs filed motions for summary judgment against Block and
McAlister. The same day, several of the Non-VEREIT Settling Defendants filed summary
judgment motions against Plaintiffs.

On March 15, 2019, the parties filed their oppositions to the motions for summary
judgment.

On April 5, 2019, the parties filed replies in support of their motions for summary
Judgment.

On May 10, 2019, the Court entered an order denying the motions for summary judgment
in the Action without prejudice to renewal.

B. Settlement Negotiations

In March 2017, certain of the parties conducted a mediation session with the Honorable
Layn R. Phillips, United States District Judge (Ret.), an experienced mediator of complex disputes.
In advance of the mediation session, Plaintiffs retained a forensic accounting expert who prepared
a report on damages in the derivative action. Plaintiffs state that, based in part on the expert’s
report, Plaintiffs submitted a confidential mediation statement to Judge Phillips. The first
mediation session failed to produce a settlement, although the parties expended significant time
and effort preparing for and attending the two-day mediation.

On July 16, 2019, Plaintiffs’ Counsel met with VEREIT’s Chief Executive Officer, General
Counsel, and VEREIT’s counsel. Plaintiffs’ Counsel made a detailed presentation regarding the

claims alleged in the Action and Plaintiffs’ calculation of damages. During the meeting, Plaintiffs’
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 8 of 110

EXECUTION COPY

Counsel answered questions from VEREIT’s Chief Executive Officer, General Counsel, and
VEREIT’s counsel regarding particular theories of harm and the calculation of damages.

On August 15, 2019, Plaintiffs’ Counsel, VEREIT’s counsel, certain of the Non-VEREIT
Settling Defendants’ counsel, and counsel for the lead plaintiff in the Class Action held a mediation
session with Judge Phillips at the office of VEREIT’s counsel. Certain of the Settling Parties
thereafter engaged in further extensive negotiations that included numerous email exchanges and
telephonic conferences.

On August 19, 2019, the Plaintiffs met for a second time with VEREIT’s Chief Executive
Officer, General Counsel, and VEREIT’s counsel.

Over the following weeks, the parties engaged in extensive, arm’s-length negotiations
regarding the terms of a potential resolution of the Action.

On September 8, 2019, the Settling Parties signed and entered into a binding Memorandum
of Understanding setting forth certain key terms of the Settlement.

i]. PLAINTIFFS’ CLAIMS AND STATEMENT OF SETTLEMENT BENEFITS

Plaintiffs believe that the Released Claims have substantial merit. Nonetheless, Plaintiffs
acknowledge the expense and delay of continued proceedings necessary to prosecute the claims
through trial and appeal. Plaintiffs have also considered the uncertain outcome inherent in any
litigation, espectally complex actions such as the Action, as well as the delay and difficulties of
such litigation. Plaintiffs were also mindful of the onerous burdens of proof under, and possible
defenses to, the claims asserted.

Based upon (i) investigation into and evaluation of the facts and laws relating to the claims
released herein and alleged in the Derivative Actions, (ii) factual information to which Plaintiffs
and Plaintiffs’ Counsel had access prior to the execution of this Stipulation, (iii) the contribution

of two hundred eighty six million five hundred thousand dollars ($286,500,000) by the Non-
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 9 of 110

EXECUTION COPY

VEREIT Settling Defendants as part of the global settlement of the claims in the Derivative
Actions and the Class Action, (iv) the Supplementary Agreements that preserve VEREIT’s control
over the settlement contributions by the Non-VEREIT Settling Defendants even if the Settlement
is overturned on appeal, (v) investigations, document review and depositions conducted during the
pendency of the Action, (vi) admissions made by and judgments obtained against certain of the
Non-VEREIT Settling Defendants, (vii) legal analysis and briefing submitted by Plaintiffs and
subsequent orders entered by the Court, (viii) advice provided by the Plaintiffs’ various consultants
and experts, including forensic accountants and individuals with expertise in corporate governance
issues, (ix) mediation sessions with Judge Phillips, and (x) Plaintiffs’ and Plaintiffs’ Counsel’s
determination (subject to the final approval by the Court) that the terms of the proposed Settlement
as set out in this Stipulation are fair, reasonable and adequate and in the best interests of VEREIT
and Current VEREIT Stockholders, Plaintiffs have agreed to settle the Derivative Actions (as
defined herein) and to release the Released Claims pursuant to the terms of this Stipulation.

Il, THE BENEFIT OF SETTLEMENT TO VEREIT

VEREIT has determined that the Settlement confers substantial benefits upon VEREIT and
Current VEREIT Stockholders because, for among other reasons, the Settlement reduces the
amount VEREIT is paying to settle the Class Action which in fact made the Settlement possible,
eliminates the risk of adverse judgments at trial, puts an end to timing uncertainties, and removes
the burdens and costs of the Derivative Actions and the Class Action.

VEREIT’s alleged and/or potential claims against the AR Capital Parties (as defined
herein), Block and GT that were the subject of the Derivative Actions, and the defenses that could
be asserted with respect to such claims, as well as the potential counterclaims that could be brought
against VEREIT by, in particular, GT, were a central issue in the negotiations over the amounts

that the AR Capital Parties, Block and GT would contribute to the global settlement of the claims
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 10 of 110

EXECUTION COPY

that have been asserted or could have been asserted in the Derivative Actions and the Class Action.
VEREIT believes the claims being pursued in the Derivative Actions had significant value to
VEREIT and that those claims were a substantial factor behind the willingness of the AR Capital
Parties, Block and GT to make the settlement payments that they agreed to make. The AR Capital
Parties, Block and GT made clear throughout the settlement negotiations that but for resolution of
VEREIT’s claims at issue in the Derivative Actions, they would not agree to any contribution to
the Class Settlement (as defined herein), and that GT would not agree to provide VEREIT with a
release as to counterclaims GT intended to assert against VEREIT in the Derivative Actions.
Without those contributions, VEREIT would have been required to make a substantially larger
payment to settle the Class Action, and may not, in fact, have been able to reach resolution. In
addition, without the release from GT, VEREIT would continue to bear litigation risk, which
VEREIT sought to finally and fully resolve through the global settlement. Consistent with the
foregoing, VEREIT believes that the claims at issue in the Derivative Actions played a significant
role in securing the settlement contributions from the AR Capital Parties, Block and GT, as well
as the releases, which VEREIT believes are in the best interest of VEREIT.

As to the Non-VEREIT Settling Defendants other than the AR Capital Parties, Block and
GT, VEREIT determined that the Settlement confers substantial benefits upon VEREIT and
Current VEREIT Stockholders because of the substantial cost of continued litigation and trial, the
risks associated with the outcome of a trial and appeal, and the risk of uncollectable judgments in
the event of a judgment favorable to VEREIT.

IV. DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

The Non-VEREIT Settling Defendants have denied, and continue to deny, each and every
claim and contention alleged by Plaintiffs in the Derivative Actions, and affirm that they have

acted properly, lawfully, and in full accord with their fiduciary duties, to the extent they owed any
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 11 of 110

EXECUTION COPY

such duties to VEREIT, and other legal obligations, at all times. Further, the Non-VEREIT
Settling Defendants have denied expressly, and continue to deny, all allegations of wrongdoing,
fault, liability, or damage against them arising out of any of the conduct, statements, acts or
omissions alleged, or that could have been alleged, in the Derivative Actions, and deny that they
have ever committed or attempted to commit any violations of law, any breach of fiduciary duty
owed to VEREIT or its stockholders, or any wrongdoing whatsoever. Had the terms of this
Stipulation not been reached, the Non-VEREIT Settling Defendants would have continued to
contest vigorously the allegations in the Derivative Actions, and the Non-VEREIT Settling
Defendants maintain that they had and have meritorious defenses to all claims alleged or claims
that could have been alleged in the Derivative Actions, as well as counterclaims against VEREIT
they believe to be meritorious. Without admitting the validity of any of the claims that have been
asserted in the Derivative Actions, or any liability with respect thereto, the Non-VEREIT Settling
Defendants have concluded that it is desirable that the claims be settled on the terms and subject
to the conditions set forth herein. The Non-VEREIT Settling Defendants are entering into this
Settlement because it will eliminate the uncertainty, distraction, disruption, burden, and expense
of further litigation of the Derivative Actions. !

Neither this Stipulation, nor any of its terms or provisions, nor any act performed or
document executed pursuant to or in furtherance of the Settlement: (a) is, may be construed as, or
may be used as an admission of, or evidence of, the truth or validity of any of the Released Claims,
ofany claims or allegations made in the Derivative Actions, or of any purported acts or omissions

by the Non-VEREIT Settling Defendants; (b) is, may be construed as, or may be used as an

 

' Notwithstanding the foregoing, McAlister, and only McAlister, acknowledges, as she has at other times in the Action,
her plea of guilty to certain offenses in United States v. Lisa McAlister, 16-cr-00653 (S.D.N.Y.), and does not intend
anything in the foregoing to be inconsistent with her plea.

10
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 12 of 110

EXECUTION COPY

admission of, or evidence of, any fault, omission, negligence, or wrongdoing by the Non-VEREIT
Settling Defendants, or any concession of liability whatsoever; or (c) is, may be construed as, or
may be used as an admission of, or evidence of, a concession by any Non-VEREIT Settling
Defendant of any infirmity in the defenses or counterclaims that any Non-VEREIT Settling
Defendant asserted or could have asserted in the Derivative Actions or otherwise.

V. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

Plaintiffs, derivatively on behalf of VEREIT, the Non-VEREIT Settling Defendants, and
nominal defendant VEREIT, by and through their respective counsel or attorneys of record, hereby
stipulate and agree that, subject to approval by the Court, in consideration of the benefits flowing
to the Settling Parties hereto, the Action and all of the Released Claims shall be fully, finally, and
forever compromised, settled, released, discharged, and dismissed with prejudice, upon the terms
and subject to the conditions set forth herein as follows:

I. Definitions

As used in this Stipulation, the following terms have the meanings specified below. In the
event of any inconsistency between any definition set forth below and any definition set forth in
any document attached as an exhibit to this Stipulation, the definitions set forth below shall control.

1.1 “Action” means the consolidated stockholder derivative actions captioned as
Witchko v. Schorsch, et al., No. 1:15-cv-06043-AKH, currently pending in the United States
District Court for the Southern District of New York.

1.2 “Amended Complaint” means the amended verified stockholder derivative
complaint filed in the Action on June 30, 2016 by Plaintiff Joanne Witchko, derivatively on behalf

of VEREIT.

il
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 13 of 110

EXECUTION COPY

1.3. “Appeals” means the notices of interlocutory appeal of the Court’s order granting
in part and denying in part the motion to dismiss filed by Kahane, Weil, Schorsch, Block, and
McAlister.

1.4 “AR Capital Parties” means Schorsch, Peter M. Budko, Kahane, Weil, AR Capital,
LLC, and ARC Properties Advisors, LLC.

1.5 “AR Capital Parties Settlement, Contribution, and Release Agreement” means the
agreement regarding settlement, contribution, and release made and entered into on August 23,
2019, between and among VEREIT; VEREIT Operating Partnership, L.P., formerly known as
ARC Properties Operating Partnership, L.P.; Schorsch; Shelley Schorsch; Peter M. Budko;
Kahane; Weil; AR Capital, LLC; and ARC Properties Advisors, LLC, attached hereto as
Exhibit D.

1.6 “AR Capital Parties Side Letter’ means the side agreement entered into on
September 8, 2019, between and among VEREIT; Nick S. Schorsch; Shelley Schorsch; Peter M.
Budko; Kahane; Weil; AR Capital, LLC; and ARC Properties Advisors, LLC, attached hereto as
Exhibit E.

1.7 “Block” means Brian S. Block.

1.8 “Block Side Agreement” means the side agreement entered into between Block and
VEREIT on September 7, 2019, attached hereto as Exhibit F.

1.9 “Board” means the Board of Directors of VEREIT.

1.10 “Class Action” means the federal securities class action lawsuit filed in the United
States District Court for the Southern District of New York, captioned Jn re American Realty

Capital Properties, Inc. Litigation, Civil Action No. 1:15-mc-00040-AKH.

12
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 14 of 110

EXECUTION COPY

1.11 “Class Settlement” means the settlement of the Class Action pursuant to the terms
ofa stipulation to be submitted to the Court by the parties in the Class Action contemporaneously
herewith.

1.12 “Contribution Claims” means any claims for contribution that VEREIT may have
against any of the Non-VEREIT Settling Defendants by virtue of VEREIT’s settlement of the
Class Action or settlement with any person or entity that entered into a settlement agreement with
or otherwise provided a release to VEREIT relating to or arising from the purchase or other
acquisition of ARCP Securities prior to October 29, 2014, including but not limited to settlement
of the Direct Actions. For the avoidance of doubt, Contribution Claims do not include any claims
for contribution that VEREIT may acquire in the event this Settlement does not become Final, as
provided for in the Class Settlement.

1.13 “Coordinated Actions” means, collectively, the Class Action and the Direct
Actions.

1.14 “Court” means the United States District Court for the Southern District of New
York.

1.15 “Current VEREIT Stockholders” means, for purposes of this Stipulation, any
Person (defined below) who owned VEREIT common stock as of the date of the execution of this
Stipulation and who continued to hold their VEREIT common stock as of the date of the Settlement
Hearing, and any of their legal representatives, heirs, successors, or assigns, excluding the Non-
VEREIT Settling Defendants, current and former officers and directors of VEREIT, members of
their immediate families, and their legal representatives, heirs, successors, or assigns, and any

entity in which the Non-VEREIT Settling Defendants have or had a controlling interest.

13
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 15 of 110

EXECUTION COPY

1.16 “Defendants” means, collectively, the Non-VEREIT Settling Defendants and
nominal defendant VEREIT.

1.17  “Defendants’ Counsel” means the respective undersigned counsel for VEREIT and
the Non-VEREIT Settling Defendants.

1.18 “Defendant Parties’ Released Claims” means any and all claims, debts, rights, or
causes of action or liabilities, including Unknown Claims, that could be asserted in any forum by
the Released Persons or the VEREIT Released Persons against Plaintiffs, their beneficiaries, or
Plaintiffs’ Counsel that arise out of or relate in any way to the Released Claims or NVSD Released
Claims or the institution, prosecution, or settlement of the Derivative Actions. Defendant Parties’
Released Claims shall not include claims to enforce the Settlement; the AR Capital Parties
Settlement, Contribution, and Release Agreement; the AR Capital Parties Side Letter; the Block
Side Agreement; or the GT Side Agreement.

1.19 “Derivative Actions” means, collectively, the (i) Action; (ii) stockholder derivative
action filed in the Circuit Court for Baltimore City, Maryland, captioned Frampton v. Schorsch, et
al., No. 24-C-15-006269; (iii) stockholder derivative action filed in the Supreme Court of the State
of New York, captioned Fran Kosky Roth IRA y. Schorsch, et al., No. 653093/2016; and
(iv) stockholder derivative action filed in the United States District Court for the District of
Maryland, captioned Meloche, et al. v. Schorsch, et al., No. 1:16-cv-03366-ELH.

1.20 “Direct Actions” means Archer Capital Master Fund, L.P. et al. v. American Realty
Capital Properties, Inc., et al., No. 1:16-cv-05471-AKH (S.D.N.Y.); Alas Master Fund. Ltd. et
al. v. American Realty Capital Properties, Inc. et al., No. 1:16-cv-05475-AKH (S.D.N.Y.);
BlackRock ACS US Equity Tracker Fund et al. v. American Realty Capital Properties, Inc., et al.,

No. 1:15-cv-08464-AKH (S.D.N.Y.); Clearline Capital Partners LP et al. v. American Realty

14
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 16 of 110

ae

EXECUTION COPY

Capital Properties, Inc., et al., No. 1:15-cv-08467-AKH (S.D.N.Y.); Cohen & Steers Institutional
Realty Shares, Inc. et al. v. American Realty Capital Properties, Inc., et al., No. 1:18-cv-06770-
AKH (8.D.N.Y.); Eton Park Fund, L.P. et al. v. American Realty Capital Properties, Inc., et al.,
No. 1:16-cv-09393-AKH (S8.D.N.Y.); Fir Tree Capital Opportunity Master Fund, L.P. et al. v.
American Realty Capital Properties, Inc. et al., No. 1:17-cv-04975 (S.D.N.Y.)}; HG Vora Special
Opportunities Master Fund, Ltd. v. American Realty Capital Properties, Inc., et al., No. 1:15-cv-
04107-AKH (S.D.N.Y.); Jet Capital Master Fund, L.P., et al. v. American Realty Capital
Properties, Inc., et al., No. 1:15-cv-00307-AKH (S.D.N.Y.); Lakewood Capital Partners, LP vy.
American Realty Capital Properties, Inc. et al.. Index. No. 653676/2019 (N.Y. Sup. Ct.);
Pentwater Equity Opportunities Master Fund Ltd. et al. v. American Realty Capital Properties,
ine., et al., No. 1:15-cv-08510-AKH (S.D.N.Y.); PIMCO Funds: PIMCO Diversified Income
Fund et al. vy. American Realty Capital Properties, Inc., et al., No. 1:15-cv-08466-AKH
(S.D.N.Y.); Reliance Standard Life Insurance Company et al. v. American Realty Capital
Properties, Inc., et al., No. 1:17-cv-02796-AKH (S.D.N.Y.),; Twin Securities, Inc. et al. v.
American Realty Capital Properties, Inc., et al., No. 1:15-cv-01291-AKH (S.D.N.Y.); and
Vanguard Specialized Funds et al vy. VEREIT Incorporated, et al., 2:15-cv-02157-JAS (D. Ariz.).

1.21 “Effective Date” means the first date by which all of the events and conditions
specified in J 6.1 herein have been met and have occurred.

1.22 “Fee Award” means the monetary compensation to be paid to Plaintiffs’ Counsel
for their attorneys’ fees and expenses, as detailed in {ff 5.1-5.2 of this Stipulation, subject to
approval by the Court.

1.23. “Final” means, with respect to any order or Judgment of the Court, that such order

or Judgment represents a final and binding determination of all issues within its scope and has not

15
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 17 of 110

EXECUTION COPY

been reversed, vacated, or modified in any way and is no longer subject to appellate review, either
because of disposition on appeal and conclusion of the appellate process or because of passage,
without action, of time for seeking appellate review. Without limitation, an order or Judgment
becomes Fina! when: (a) either no appeal therefrom has been filed and the time has passed for any
notice of appeal to be timely filed therefrom; or (b) an appeal has been filed and either (i) the court
of appeals has either affirmed the order or Judgment or dismissed that appeal and the time for any
reconsideration or further appellate review has passed; or (ii) a higher court has granted further
appellate review and that court has either affirmed the underlying order or judgment or affirmed
the court of appeals’ decision affirming the Judgment or dismissing the appea!. For purposes of
this paragraph, an “appeal” shall include any motion for reconsideration or petition for a writ of
certiorari or other writ that may be filed in connection with approval or disapproval of this
Settlement. Any appeal or proceeding seeking subsequent judicial review pertaining solely to the
Fee Award shall not in any way delay, affect, or preclude the time set forth above for the Judgment
to become Final, or otherwise preclude the Judgment from becoming Final.

1.24 “Government” means the office of the U.S. Attorney for the Southern District of
New York.

1.25 ‘%GPM” means Glancy Prongay & Murray LLP.

1.26 “GT” means Grant Thornton LLP.

1.27 “GT Side Agreement” means the side agreement entered into between GT and
VEREIT on September 9, 2019, attached hereto as Exhibit G.

1.28 “Judgment” means the final order and judgment to be rendered by the Court,
substantially in the form attached hereto as Exhibit C.

1.29 “Kahane” means William M. Kahane.

16
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 18 of 110

EXECUTION COPY

130 “McAlister” means Lisa P. McAlister.

1.31 “Non-VEREIT Settling Defendants” means, collectively: Nicholas S. Schorsch;
Brian S. Block; David Kay; McAlister; Scott J. Bowman; Peter M. Budko; Brian D. Jones; Kahane;
Weil; Lisa Beeson; Scott P. Sealy Sr., Thomas A. Andruskevich; Leslie D. Michelson; Edward G.
Rendell; William G. Stanley; Bruce D. Frank; Grant Thornton LLP; AR Capital, LLC; and ARC
Properties Advisors, LLC.

1.32 “Notice” means, collectively, the Notice to Current VEREIT Stockholders,
substantially in the form attached hereto as Exhibit A-1 (“Long Form Notice”), and the Summary
Notice of Proposed Settlement of Stockholder Derivative Action, substantially in the form attached
hereto as Exhibit A-2 (“Summary Notice”).

1.33. “NVSD Released Claims” means, collectively, all claims (including Unknown
Claims and claims for contribution), demands, debts, losses, damages, duties, rights, disputes,
actions, causes of action, liabilities, obligations, judgments, suits, matters, controversies,
proceedings, or issues, of any kind, nature, character, or description whatsoever (and including,
but not limited to, any claims for damages, whether compensatory, consequential, special,
punitive, exemplary, or otherwise, and any and all fees, costs, interest, expenses, or charges),
whether known or unknown, at law or in equity, that arise out of, are based upon, or relate to in
any way any of the allegations, acts, transactions, facts, events, matters, occurrences,
representations or omissions involved, set forth, alleged or referred to, in the Derivative Actions
or the Class Action, including but not limited to all claims, demands, losses, rights, and causes of
action of any nature whatsoever that (i) have been or could have been asserted by the Non- VEREIT
Settling Defendants in the Derivative Actions, or (ii) could have been asserted by the Non-VEREIT

Settling Defendants against the VEREIT Released Persons or other Non-VEREIT Settling

17
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 19 of 110

EXECUTION COPY

Defendants. Notwithstanding the foregoing, “NVSD Released Claims” shall not include Ci) any
rights that the Non-VEREIT Settling Defendants have or might have to advancement or
indemnification, whether under any prior written agreements with VEREIT or under applicable
law, for any claims, demands, losses or proceedings that arise out of, are based upon, or relate to
in any way the allegations, acts, transactions, facts, events, matters, occurrences, representations
or omissions involved, set forth, alleged or referred to, in the Class Action or the Derivative
Actions, including but not limited to any claims asserted or threatened to be asserted by an investor
who elects not to participate in the settlement of the Class Action or is not a member of the
settlement class, (ii) Block’s rights to advancement and indemnification by VEREIT of legal fees
and expenses incurred by Block for services rendered after September 8, 2019, in connection with
the Derivative Actions, the Class Action, and the action caption United States v. Brian Block, 16-
cr-00595 (JPO) (S.D.N.Y.), consistent with applicable law and subject to VEREIT’s rights to seek
a claw back of such fees and expenses, pursuant to the Block Side Agreement, or (iii) claims to
enforce the Settlement, the AR Capital Parties Settlement, Contribution, and Release Agreement,
the AR Capital Parties Side Letter, the Block Side Agreement, or the GT Side Agreement.
Notwithstanding the foregoing, “NVSD Released Claims” shall include any rights that the AR
Capital Parties have or may have to indemnification or advancement for any action that relates
predominantly to RCS Capital Corporation, including without limitation, the action captioned RCS
Creditor Trust v. Schorsch et al., C.A. No. 2017-0178-SG (Del. Ch.).

1.34 “Person(s)” means an individual, corporation (including all its divisions and
subsidiaries thereof), limited tiability corporation, professional corporation, partnership, limited
partnership, limited liability partnership, limited liability company, joint venture, association, joint

stock company, estate, legal representative, trust, unincorporated association, government or any

18
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 20 of 110

EXECUTION COPY

political subdivision or agency thereof, and any business or legal entity and all of their respective
spouses, heirs, beneficiaries, executors, administrators, predecessors, successors, representatives,
or assignees.

1.35 “Plaintiffs” means Joanne Witchko, Edward Froehner, and Jeffrey Turner as trustee
for Michele Graham Turner 1995 Revocable Trust.

1.36 “Plaintiffs Counsel” means the undersigned counsel for Plaintiffs.

1.37 “Preliminary Approval Order” means the Order to be entered by the Court,
substantially in the form of Exhibit B attached hereto, including, infer alia, preliminarily approving
the terms and conditions of the Settlement as set forth in this Stipulation, directing that the Notice
be provided to Current VEREIT Stockholders, and scheduling a Settlement Hearing to consider
whether the Settlement and Fee Award should be finally approved.

1.38 “Related Parties” means each Defendant’s respective present and former parents,
subsidiaries, divisions, controlling persons, associates, entities and affiliates and each and all of
their respective present and former employees, members, partners, principals, officers, directors,
controlling stockholders, agents, attorneys, advisors (including financial or investment advisors),
accountants, auditors, consultants, underwriters, investment bankers, commercial bankers, entities
providing faimess opinions, general or limited partners or partnerships, limited liability
companies, members, joint ventures and insurers and reinsurers of each of them; as well as the
predecessors, successors, assigns, estates, immediate family members, spouses, heirs, executors,
trusts, trustees, administrators, agents, legal or personal representatives, assigns, and assignees of
each of them, in their capacity as such.

1.39 “Released Claims” means, collectively, all claims (including Contribution Claims

and Unknown Claims), demands, debts, losses, damages, duties, rights, disputes, actions, causes

19
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 21 of 110

EXECUTION COPY

of action, liabilities, obligations, judgments, suits, matters, controversies, proceedings, or issues,
of any kind, nature, character, or description whatsoever (and including, but not limited to, any
claims for damages, whether compensatory, consequential, special, punitive, exemplary, or
otherwise, and any and all fees, costs, interest, expenses, or charges), whether known or unknown,
at law or in equity, that arise out of, are based upon, or relate to in any way any of the allegations,
acts, transactions, facts, events, matters, occurrences, representations or omissions involved, set
forth, alleged or referred to, in the Derivative Actions or the Class Action, including but not limited
to all claims, demands, losses, rights, and causes of action of any nature whatsoever that (i) have
been or could have been asserted in the Derivative Actions, or (ii) could have been asserted by
VEREIT. Notwithstanding the foregoing, “Released Claims” shall not include (i) claims brought
in the Class Action, (ii) claims to enforce the Settlement, or (iii) VEREIT’s right to seek a claw
back of legal fees and expenses incurred by Block after September 8, 2019, consistent with
applicable law.

1.40 “Released Person(s)” means, collectively, each and all of the Non-VEREIT Settling
Defendants and their Related Parties.

1.41 “Schorsch” means Nicholas S. Schorsch.

1.42 “Secondary Agreement” means the Secondary Agreement dated September 27,
2019, between and among VEREIT and the Non-VEREIT Settling Defendants attached hereto as
Exhibit D.

1.43 “Serafin Action” means the stockholder derivative action filed in the United States
District Court for the Southern District of New York, captioned Serafin, et al. v. Schorsch, et al.,
No. 1:15-cv-08563.

1.44 “Settlement” means the settlement of the Action as documented in this Stipulation.

20
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 22 of 110

EXECUTION COPY

1.45 “Settlement Hearing” means a hearing by the Court to review the adequacy,
fairness, and reasonableness of the Settlement set forth in this Stipulation and to determine:
(i) whether to enter the Judgment; and (ii) all other matters properly before the Court.

1.46 “Settling Parties” means, collectively, each of the Plaintiffs (derivatively on behalf
of VEREIT), each of the Non-VEREIT Settling Defendants, and nominal defendant VEREIT.

1.47 “Stipulation” means this Stipulation and Agreement of Settlement.

1.48 “Supplementary Agreements” means, collectively, (i) the AR Capital Parties
Settlement, Contribution, and Release Agreement; (ii) the AR Capital Parties Side Letter; (iii) the
Block Side Agreement; (iv) the GT Side Agreement; and (v) the Secondary Agreement.

1.49 “Unknown Claims” means any and all claims that were alleged or could have been
asserted in the Derivative Actions, including as counterclaims or cross-claims, by the Plaintiffs,
VEREIT, the Non-VEREIT Settling Defendants, or any VEREIT stockholder derivatively on
behalf of VEREIT, which any Plaintiff, VEREIT, any Non-VEREIT Settling Defendant, or any
VEREIT stockholder derivatively on behalf of VEREIT does not know or suspect to exist in his,
her or its favor at the time of the release of the Released Persons or the VEREIT Released Persons,
including claims which, if known by him, her or it, might have affected his, her or its settlement
with and release of the Released Persons, Plaintiffs, their beneficiaries, Plaintiffs’ Counsel, or the
VEREIT Released Persons, or might have affected his, her or its decision not to object to this
settlement. With respect to any and all Released Claims, the Settling Parties stipulate and agree
that, upon the Effective Date, Plaintiffs, VEREIT, and Non-VEREIT Settling Defendants shall
expressly waive, and each of VEREIT’s stockholders shall be deemed to have, and by operation
of the Judgment shall have, expressly waived the provisions, rights and benefits of California Civil

Code § 1542, which provides:

21
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 23 of 110

EXECUTION COPY

A general release does not extend to claims that the creditor
or releasing party does not know or suspect to exist in his or
her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or
her settlement with the debtor or released party.

Plaintiffs, VEREIT, and Non-VEREIT Settling Defendants shall expressly waive, and each
of VEREIT’s stockholders shali be deemed to have, and by operation of the Judgment shall have,
expressly waived any and all provisions, rights, and benefits conferred by any U.S. federal law or
any law of any state or territory of the United States, or principle of common law or foreign law,
which is similar, comparable or equivalent in effect to California Civil Code § 1542. The Settling
Parties acknowledge that they may discover facts in addition to or different from those now known
or believed to be true by them with respect to the Released Claims, but it is the intention of the
Settling Parties to completely, fully, finally, and forever compromise, settle, release, discharge,
and extinguish any and all of the Released Claims, Defendant Parties’ Released Claims, and NVSD
Released Claims, known or unknown, which now exist, or heretofore existed, or may hereafter
exist, and without regard to the subsequent discovery of additional or different facts. Plaintiffs,
VEREIT, and Non-VEREIT Settling Defendants acknowledge, and VEREIT’s stockholders shall
be deemed by operation of the Judgment to have acknowledged, that the foregoing waiver was
separately bargained for and was a material element of the Settlement.

1.50 “VEREIT” or the “Company” means nominal defendant American Realty Capital
Properties, Inc. (n/k/a VEREIT, Inc.) and includes ail of its subsidiaries, predecessors, successors,
affiliates, officers, directors, employees, and agents.

1.51  “VEREIT Released Persons” means VEREIT and VEREIT’s parent and subsidiary
entities, and each of their respective current and former stockholders, directors, officers,
employees, agents, auditors, accountants, attorneys, advisors and underwriters, and the successors

and assigns of each of the foregoing persons and entities.

22
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 24 of 110

EXECUTION COPY

1.52 “Weil” means Edward M. Weil.
1.53 “Witchko” means Joanne Witchko.

2. Terms of the Settlement

2.1 The AR Capital Parties have agreed to contribute consideration with a value of two-
hundred and twenty-five million dollars ($225,000,000) (inclusive of the value of certain operating
partnership units in VEREIT Operating Partnership, L.P., and related dividends previously
surrendered by some of the AR Capital Parties as part of a settlement with the Securities and
Exchange Commission, which total $31,972,934 in value) to a global settlement to settle the Class
Action, as well as any and all claims in the Derivative Actions; Block has agreed to contribute
consideration with a value of twelve million, five hundred thousand dollars ($12,500,000) to a
global settlement to settle the Class Action, as well as any and all claims in the Derivative Actions;
and GT has agreed to contribute forty-nine million dollars ($49,000,000) to a global settlement to
settle the Class Action, as well as any and all claims in the Derivative Actions. The Settling Parties
agree that the claims in the Derivative Actions, as well as potential counterclaims that could be
brought against VEREIT, were a central issue in the negotiations regarding the amounts that the
AR Capital Parties, Block, and GT would contribute to the global settlement. Specifically,
VEREIT believes the claims being pursued in the Derivative Actions had significant value to
VEREIT and that those claims were a substantial factor behind the willingness of the AR Capital
Parties, Block and GT to make the settlement payments that they agreed to make. The AR Capital
Parties, Block and GT made clear throughout the settlement negotiations that but for resolution of
VEREIT’s claims at issue in the Derivative Actions, they would not agree to any contribution to
the settlement of the Class Action, and that GT would not agree to provide VEREIT with a release
as to counterclaims GT intended to assert against VEREIT in the Derivative Actions. Without

those contributions, VEREIT would have been required to make a substantially larger payment to

23
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 25 of 110

EXECUTION COPY

settle the Class Action, and may not, in fact, have been able to reach resolution. In addition,
without the release from GT, VEREIT would continue to bear litigation risk, which VEREIT
sought to finally and fully resolve through the global settlement. Consistent with the fore going,
VEREIT believes that the claims at issue in the Derivative Actions played a significant role in
securing the settlement contributions from the AR Capital Parties, Block and GT, as well as the
releases, which VEREIT believes are in the best interest of VEREIT and its stockholders.

3. Procedure for Implementing the Settlement

3.1 Promptly after execution of this Stipulation, Plaintiffs shall submit this Stipulation,
together with its exhibits, to the Court and apply for entry of the Preliminary Approval Order in
the Court, substantially in the form of Exhibit B attached hereto, requesting, inter alia:
(i) preliminary approval of the Settlement set forth in this Stipulation; (ii) approval of the method
of providing notice of the proposed Settlement to Current VEREIT Stockholders; (iii) approval of
the Notice procedure set forth in 4 3.2; and (iv) a date for the Settlement Hearing.

3.2 Within ten (10) calendar days after the Court’s entry of the Preliminary Approval
Order, VEREIT shall cause a press release to be issued that contains the contents of the Long Form
Notice (attached hereto as Exhibit A-1), and referring the Current VEREIT Stockholders to
VEREIT’s Investor Relations webpage, located at http:/ir.vereit.com/, for more information, as
well as file a current report on Form 8-K with the Securities & Exchange Commission referencing
such press release. VEREIT’s Investor Relations webpage shall include a link to the
aforementioned press release, this Stipulation, and the Preliminary Approval Order. Within ten
(10) calendar days after the Court’s entry of the Preliminary Approval Order, VEREIT shall cause
the Summary Notice (attached hereto as Exhibit A-2) to be published once in /nvestor's Business

Daily. The Settling Parties believe the contents of the Notice and the manner of the notice

24
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 26 of 110

EXECUTION COPY

procedures set forth in this paragraph constitute adequate and reasonable notice to Current
VEREIT Stockholders pursuant to applicable law and due process.

3.3. Plaintiffs’ Counsel shall request that the Court hold the Settlement Hearing to
approve the Settlement and the Fee Award after the Court holds a final approval hearing to review
the adequacy, fairness, and reasonableness of the Class Settlement, but in no event fewer than
forty-five (45) calendar days after the notice described in 4 3.2 above is given to Current VEREIT
Stockholders.

3.4 Pending the Court’s determination as to final approval of the Settlement, Plaintiffs
and Plaintiffs’ Counsel, and all other Persons, including, but not limited to, any Current VEREIT
Stockholders, are barred and enjoined from commencing, prosecuting, instigating, or in any way
participating in the commencement or prosecution of any action asserting any Released Claims
against any of the Released Persons, in any court or tribunal, including but not limited to, any of
the Derivative Actions.

3.5 Upon entry of Judgement by the Court, VEREIT shall promptly seek to have
dismissed or otherwise terminated, to the extent they have not been already, any Derivative
Actions still pending.

4. Releases

4.1 Upon the Effective Date, VEREIT, Plaintiffs, and each of the Current VEREIT
Stockholders shall be deemed to have, and by operation of the Judgment shall have, fully, finally,
and forever released, relinquished, and discharged the Released Claims against the Released
Persons. VEREIT, Plaintiffs, and each of the Current VEREIT Stockholders shall be deemed to
have, and by operation of the Judgment shall have, covenanted not to sue any Released Person
with respect to any Released Claims, and shall be permanently barred and enjoined from

instituting, commencing or prosecuting the Released Claims against the Released Persons except

25
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 27 of 110

EXECUTION COPY

to enforce the releases and other terms and conditions contained in this Stipulation and/or the
Judgment entered pursuant thereto.

4.2 Upon the Effective Date, VEREIT and each of the Released Persons shall be
deemed to have, and by operation of the Judgment shall have, fully, finally, and forever released,
relinquished and discharged each and all of Plaintiffs, their beneficiaries, and Plaintiffs’ Counsel
from any and all Defendant Parties’ Released Claims. VEREIT and the Released Persons shall be
deemed to have, and by operation of the Judgment shall have, covenanted not to sue Plaintiffs,
their beneficiaries, or Plaintiffs’ Counsel with respect to any claims arising out of, relating to, or
in connection with their institution, prosecution, assertion, settlement, or resolution of the Action
or any Defendant Parties’ Released Claims, and shall be permanently barred and enjoined from
instituting, commencing or prosecuting the Defendant Parties’ Released Claims against Plaintiffs,
their beneficiaries, or Plaintiffs’ Counsel except to enforce the releases and other terms and
conditions contained in this Stipulation and/or the Judgment entered pursuant thereto.

4.3 Upon the Effective Date, the Non-VEREIT Settling Defendants shall be deemed to
have, and by operation of the Judgment shall have, fully, finally, and forever released,
relinquished, and discharged the NVSD Released Claims against each respective Non-VEREIT
Settling Defendant and the VEREIT Released Persons. The Non-VEREIT Settling Defendants
shall be deemed to have, and by operation of the Judgment shall have, covenanted not to sue each
respective Non-VEREIT Settling Defendant and the VEREIT Released Persons with respect to
any NVSD Released Claims, and shall be permanently barred and enjoined from instituting,
commencing or prosecuting the NVSD Released Claims against the VEREIT Released Persons
except to enforce the releases and other terms and conditions contained in this Stipulation and/or

the Judgment entered pursuant thereto.

26
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 28 of 110

EXECUTION COPY

4.4 Notwithstanding 4 4.3, in the event that any Derivative Action other than the
Action, or any derivative proceeding filed subsequent to execution of this Stipulation alleging
claims that arise out of, are based upon, or relate to in any way any of the allegations, acts,
transactions, facts, events, matters, occurrences, representations or omissions involved, set forth,
alleged or referred to, in the Derivative Actions or the Class Action, is permitted to proceed against
any Non-VEREIT Settling Defendant: (i) VEREIT shall not be released from any rights of
advancement, indemnification, contribution, or any other rights that such Non-VEREIT Settling
Defendant has or may have for any claims, demand or losses (all subject to meeting applicable
laws, requirements, and standards) arising out of such derivative proceeding; and (ii) GT shall be
entitled to receive from VEREIT indemnification for and advancement of reasonable fees, costs,
and expenses incurred or paid by GT in defending such derivative proceeding, and (subject to
meeting applicable laws) amounts paid by GT in settlement of or in satisfaction of a judgment
rendered in such derivative proceeding.

4.5 Nothing herein shall in any way impair or restrict the rights of any Settling Party to
enforce the terms of the Stipulation.

5. Payment of Plaintiffs’ Counsel’s Fees and Expenses

5.1 Plaintiffs intend to seek payment of a fee in an amount not to exceed twenty-six
million dollars ($26,000,000) and expenses through application to the Court. VEREIT reserves
its right to object to Plaintiffs’ Counsel’s application for fees and expenses.

3.2“ Not later than ten (10) business days following the date on which the Court
approves the Fee Award, VEREIT will pay Plaintiffs’ Counsel (through GPM) the amount
approved by the Court (in an amount not to exceed twenty-six million dollars ($26,000,000) and
expenses). Such monies shall be kept by GPM in a segregated escrow account and not distributed

to GPM or anyone else until such time as the Fee Award becomes Final. For the avoidance of

27
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 29 of 110

EXECUTION COPY

doubt, only VEREIT is liable for the Fee Award; none of the Non-VEREIT Settling Defendants
are liable to the Plaintiffs or any other person for the Fee Award.

5.3. In the event of any failure to obtain final approval of the full amount of the Fee
Award, or upon any appeal and/or further proceedings on remand, or successful collateral attack,
which results in the Fee Award being overturned or substantially modified, Plaintiffs’ Counsel and
their successors shall be obligated to repay within fifteen (15) business days the portion of the Fee
Award held in escrow that was ultimately not awarded to Plaintiffs’ Counsel. Plaintiffs’ Counsel
is subject to the Court’s jurisdiction for the purposes of enforcing this paragraph and the provisions
related to the Fee Award.

5.4 Payment of the Fee Award in the amount approved by the Court shall constitute
final and complete payment for Plaintiffs’ Counsel’s attorneys’ fees and expenses that have been
incurred or will be incurred in connection with the filing and prosecution of the Action and the
resolution of the claims alleged therein. Defendants and Defendants’ Counsel shall have no
responsibility for the allocation or distribution of the Fee Award amongst Plaintiffs’ Counsel.
Defendants, including VEREIT, shall have no obligation to make any payment to any Plaintiffs’
Counsel other than the payment provided in J 5.1-5.2 herein.

5.5 Except as otherwise provided herein, or a separate agreement concerning
advancement or indemnification among any Defendants, each of the Settling Parties shall bear his,
her, or its own costs and attorneys’ fees. This {5.5 is not intended to affect the rights of any Non-

VEREIT Settling Defendant to indemnification or advancement of costs and attorney’s fees.

6. Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination

6.1 The Effective Date of the Settlement shall be conditioned on the occurrence of all
of the following events:

{i) the Court’s entry of the Judgment;

28
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 30 of 110

EXECUTION COPY

(iit) the Judgment has become Final;

(iii) the Court’s approval of a settlement and entry of a judgment in the Class
Action; and

(iv) the judgment in the Class Action becomes Final.

6.2 If any condition specified in ] 6.1 is not met, then the Stipulation shall be canceled
and terminated subject to | 6.4, and the Settling Parties shall be restored to their respective
positions in the Action as of the date immediately preceding the date of this Stipulation, unless
Plaintiffs’ Counsel and Defendants’ Counsel mutually agree in writing to proceed with the
Stipulation; provided, however, that the Court’s failure to approve the Fee Award shall not be
grounds for termination or cancellation of the Settlement.

6.3 Each of the Settling Parties shall have the right to terminate the Settlement by
providing written notice of their election to do so to all other Settling Parties within twenty (20)
calendar days of the date on which: (i) the Court refuses to approve this Stipulation, or the terms
contained herein, in any material respect; (ii) the Preliminary Approval Order is not entered in
substantially the form attached as Exhibit B hereto; (iii) the Judgment is not entered in substantially
the form attached as Exhibit C hereto; (iv) the Judgment is reversed, vacated, or substantially
modified on appeal, reconsideration, or otherwise; (v) the Court refuses to enter a judgment in the
Class Action; (vi) the judgment in the Class Action is reversed, vacated, or substantially modified
on appeal, reconsideration, or otherwise; or (vii) the Effective Date of the Settlement cannot
otherwise occur; except that such termination shall not be effective unless and until the terminating
Settling Party has, within twenty (20) calendar days of the date on which notice of the termination
event has been provided to all other Settling Parties, attempted in good faith to confer with the
other Settling Parties to attempt to remedy the issue. Any order or proceeding relating to the Fee

Award, or any appeal from any order relating thereto or reversal or modification thereof, shall not

29
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 31 of 110

EXECUTION COPY

operate to cancel the Stipulation, allow for the termination of the Settlement, or affect or delay the
finality of the Judgment approving the Settlement.

6.4 — In the event that the Stipulation is not approved by the Court, or the Settlement is
terminated for any reason, including pursuant to q 6.3 above, the Settling Parties shall be restored
to their respective positions as of the date immediately preceding the date of this Stipulation, and
all negotiations, proceedings, documents prepared and statements made in connection herewith
shall be without prejudice to the Settling Parties, shall not be deemed or construed to be an
admission by any of the Settling Parties of any act, matter, or proposition, and shall not be used in
any manner for any purpose in any subsequent proceeding in the Derivative Actions or in any other
action or proceeding. In such event, the terms and provisions of the Stipulation, with the exception
of 4] 1.1-1.53, 5.5, 6.2-6.4, 7.2, 7.4-7.16, and 7.18 herein, shall have no further force and effect
with respect to the Settling Parties and shail not be used in the Derivative Actions or in any other
proceeding for any purpose, and any judgment or orders entered by the Court in accordance with
the terms of the Stipulation shall be treated as vacated, nunc pro tunc.

7. Miscellaneous Provision

7.1 The Settling Parties: (i) acknowledge that it is their intent to consummate this
Stipulation; and (ii) agree to cooperate to the extent reasonably necessary to effectuate and
implement all terms and conditions of the Stipulation and to exercise their best efforts to
accomplish the foregoing terms and conditions of the Stipulation.

7.2 The Settling Parties agree that the terms of the Settlement were negotiated in good
faith and at arm’s length by the Settling Parties, and reflect a settlement that was reached
voluntarily based upon adequate information and after consultation with competent legal counsel.
Except in the event of termination of the Settlement, the Settling Parties agree not to assert under

Rule 11 of the Federal Rules of Civil Procedure or any similar law, rule or regulation, that the

30
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 32 of 110

EXECUTION COPY

Action was brought or defended in bad faith or without a reasonable basis. The Settling Parties
also will request that the Judgment contain a finding that during the course of the Action, the
Settling Parties and their respective counsel at all times complied with the requirements of Fed. R.
Civ. P. 11 and all other similar rules of professional conduct.

7.3. While maintaining their positions that the claims and defenses asserted in the
Derivative Actions are meritorious, Plaintiffs and Plaintiffs’ Counsel, on the one hand, and
Defendants and Defendants’ Counsel, on the other hand, shall not make any public statements or
statements to the media (whether or not for attribution) that disparage the other’s business,
conduct, or reputation, or that of their counsel, based on the subject matter of the Action.
Notwithstanding the foregoing, each of the Settling Parties reserves their right to rebut, in a manner
that such party determines to be reasonable and appropriate, any contention made in any public
forum that the Action was brought or defended in bad faith or without a reasonable basis.

7.4 Whether or not the Settlement is approved by the Court, and whether or not the
Settlement is consummated, the fact and terms of this Stipulation, including any exhibits attached
hereto, all proceedings in connection with the Settlement, and any act performed or document
executed pursuant to or in furtherance of the Stipulation or the Settlement:

(a) shall not be offered, received, or used in any way against the Settling Parties as
evidence of, or be deemed to be evidence of, a presumption, concession, or admission by any of
the Settling Parties with respect to the truth of any fact alleged by Plaintiffs or the validity, or lack
thereof, of any claim that has been or could have been asserted in the Derivative Actions or in any
litigation, or the deficiency or infirmity of any defense that has been or could have been asserted
in the Derivative Actions or in any litigation, or of any fault, wrongdoing, negligence, or liability

of any of the Released Persons or the VEREIT Released Persons;

3]
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 33 of 110

EXECUTION COPY

(b) shall not be offered, received, or used in any way against any of the Released
Persons or the VEREIT Released Persons as evidence of, or be deemed to be evidence of, a
presumption, concession, or admission of any fault, misrepresentation or omission with respect to
any statement or written document approved, issued, or made by any Released Person or any
VEREIT Released Person, or against Plaintiffs as evidence of any infirmity in their claims;

(c) shall not be offered, received, or used in any way against any of the Released
Persons or any of the VEREIT Released Persons as evidence of, or be deemed to be evidence of,
a presumption, concession, or admission of any liability, fault, negligence, omission or
wrongdoing, or in any way referred to for any other reason as against the Released Persons or the
VEREIT Released Persons, in any arbitration proceeding or other civil, criminal, or administrative
action or proceeding in any court, administrative agency, or other tribunal. Neither this Stipulation
nor the Settlement, nor any act performed or document executed pursuant to or in furtherance of
this Stipulation, or the Settlement, shall be admissible in any proceeding for any purpose, except
to enforce the terms of the Settlement; provided, however, that the Released Persons and the
VEREIT Released Persons may refer to the Settlement, and file the Stipulation and/or the
Judgment, in any action that may be brought against them to effectuate the liability protections
granted to them hereunder, including, without limitation, to support a defense or claim based on
principles of res judicata, collateral estoppel, full faith and credit, release, standing, good faith
settlement, judgment bar or reduction or any other theory of claim preclusion or issue preclusion
or similar defense or claim under U.S. federal or state law or foreign law.

7.5 The exhibits to the Stipulation are material and integral parts hereof and are fully

incorporated herein by this reference.

32
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 34 of 110

EXECUTION COPY

7.6 This Stipulation may be amended or modified only by a written instrument signed
by or on behalf of all the Settling Parties or their respective successors-in-interest. After prior
notice to the Court, but without further order of the Court, the Settling Parties may agree to
reasonable extensions of time to carry out any provisions of this Stipulation.

7.7 With the exception of the Supplementary Agreements, this Stipulation and the
exhibits attached hereto represent the complete and final resolution of all disputes among the
Settling Parties with respect to the Action, constitute the entire agreement among the Settling
Parties, and supersede any and all prior negotiations, discussions, agreements, or undertakings,
whether oral or written, with respect to such matters.

7.8 | The waiver by one party of any breach of the Settlement by any other party shall
not be deemed a waiver of any other prior or subsequent breach of the Settlement. The provisions
of the Settlement may not be waived except by a writing signed by the affected party, or counsel
for that party,

7.9 The headings in this Stipulation and its exhibits are used for the purpose of
convenience only and are not meant to have legal effect. Such headings shall not be considered a
part of this Stipulation, and neither shail they limit, modify, or affect in any way the meaning or
interpretation of this Stipulation.

7.10 This Stipulation and the Settlement shall be binding upon, and inure to the benefit
of, the successors and assigns of the Settling Parties, the Released Persons, and the VEREIT
Released Persons. The Settling Parties agree that this Stipulation will run to their respective
successors-in-interest, and they further agree that any planned, proposed or actual sale, merger or
change-in-centrol of VEREIT shall not void this Stipulation, and that in the event of a planned,

proposed or actual sale, merger or change-in-control of VEREIT, they will continue to seek final

33
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 35 of 110

EXECUTION COPY

approval of this Stipulation expeditiously, including, but not limited to, the Settlement terms
reflected in this Stipulation and the Fee Award.

7.11 The Stipulation and the exhibits attached hereto shall be considered to have been
negotiated, executed, and delivered, and to be wholly performed, in the State of New York and the
rights and obligations of the Settling Parties to the Stipulation shall be construed and enforced in
accordance with, and governed by, the internal, substantive laws of the State of New York without
giving effect to that State’s choice of law principles. No representations, warranties, or
inducements have been made to any party concerning the Stipulation or its exhibits other than the
representations, warranties, and covenants contained and memorialized in such documents.

7.12 This Stipulation shail not be construed more strictly against one Settling Party than
another merely by virtue of the fact that it, or any part of it, may have been prepared by counsel
for one of the Settling Parties, it being recognized that it is the result of arm’s-length negotiations
among the Settling Parties and all Settling Parties have contributed substantially and materially to
the preparation of this Stipulation.

7.13 Allagreements made and orders entered during the course of the Derivative Actions
relating to the confidentiality of information and documents shall survive this Stipulation.

7.14 Nothing in this Stipulation, or the negotiations or proceedings relating to the
Settlement, is intended to or shall be deemed to constitute a waiver of any applicable privilege or
immunity, including, without limitation, the attorney-client privilege, the joint defense privilege,
the accountants’ privilege, or work product immunity; further, all information and documents
transmitted between Plaintiffs’ Counsel and Defendants’ Counsel in connection with the

Settlement shall be kept confidential and shall be inadmissible in any proceeding in any U.S.

34
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 36 of 110

EXECUTION COPY

federal or state court or other tribunal or otherwise, in accordance with Rule 408 of the Federal
Rules of Evidence as if such Rule applied in all respects in any such proceeding or forum.

7.15 The Settling Parties intend that the Court retain jurisdiction for the purpose of
effectuating and enforcing the terms of the Settlement.

7.16 Each counsel or other Person executing the Stipulation or its exhibits on behalf of
any of the Settling Parties hereby warrants that such Person has the full authority to do so. The
Stipulation shall be binding upon, and inure to the benefit of, the successors and assigns of the
Settling Parties and their Related Parties.

7.17 Any notice required by this Stipulation shall be submitted by overnight mail and
email to each of the signatories below.

7.18 The Stipulation may be executed in one or more counterparts, including by
signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via e-mail.
All executed counterparts and each of them shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the Settling Parties hereto have caused this Stipulation to be

executed, by their duly authorized attorneys, as of September 27, 2019.

35
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 37 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froennez.
and Jeffrey Tumer as trustee for Michels
Graham Turner 1995 Revocable Trust

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP. on behalf of Nicholas S.
Schorsch

 

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C.. on behalf of AR
Capital, LLC, ARC Properties-Advisors. LLC.
Scott J. Bowman, Peter M. Budko, Brian D.
Jones. William M. Kahane. and Edward M.
Weil

By:

 

STEPTOL & JOHNSON LIP, on behalf of
Brian Block

By:

”

 

MORRIS, MANNING & MARTIN LLP. on
behalf of Scott P, Sealy Sr.

By:

 

ZUCKERMAN SPAEDER LLP. on behalf of
Lisa McAlister

By:

 

36

EXECUTION COP)

MILBANK LLP, on behalf of VEREIT

By:

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

-

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL. GOTSHAL & MANGES LLP. on
behalf cf Thomas A. Andruskevich. Leslie D.
Michelson. Edward G. Rendell. William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP. on behalf of Grant
Thomton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 38 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

 

 

By:
PAUL, WEISS, RIFKIND, WHARTON &

GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

36

ial

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

235

qs

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
“Case t-t5-cv-06643-AKH—Boeeument283-+_ -Hee-09/8049—_Page-39-9+1.0—____

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

By:

 

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By: a a ue

 

KELLOGG, HANSEN, TODD, FIGEL &

FREDERICK, PLLC. on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC.
Scott]. Bowman, Peter M Budko, Brian D

Jones, William M Kahane. and Edward M
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 40 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

By:

 

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

36

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By: Orne Jbetlezgs nr)
U ¢

PETRII.LO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 41 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

By:

 

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN. TODD, FIGEL &
FREDERICK, P.L.1L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J]. Bowman, Peter M. Budko. Brian D.
Jones, William M., Kahane. and Edward M.
Weil

  
 

By:

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

 

By:

36

EXECUTION COPY

MILBANK LLP. on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP. on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 42 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

By:

 

PAUL, WEISS, RIFKINDB, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

BY es

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy Sr.

By sic ss

ZUCKERMAN SPAFEDER LLP, on behalf of
Lisa McAlister

By:

36

EXECUTION COP Y

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rende!l, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 43 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

 

By:

 

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

hl MM

MORRIS, MANNING & MARTIN LLP. on
behalf of Scott P. Sealy Sr.

 

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

36

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
‘Fhornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 44 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

By:

 

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S,
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

36

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 45 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LEP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

By:

 

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behaif of Scott P. Sealy Sr.

len A

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

36

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 46 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

 

By:

 

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

 

By:

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

36

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

ay: ov~ l. Grr sree

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 47 of 110

EXECUTED AND AGREED:

GLANCY PRONGAY & MURRAY LLP, on
behalf of Joanne Witchko, Edward Froehner,
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust

By:
PAUL, WEISS, RIFKIND, WHARTON &

GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By: ie
Adam L. fades

36

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

 

By:

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 48 of 110

EXHIBIT A-1
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 49 of 110

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOANNE WITCHKO, Derivatively on Behalf

of Nominal Defendant AMERICAN REALTY Lead Case No. 1:15-cv-06043-AKH

CAPITAL PROPERTIES, INC.,

NICHOLAS S. SCHORSCH, et al.,

AMERICAN REALTY CAPITAL
PROPERTIES, INC.,

(Consolidated with Case No.
Plaintiff, 1:15-cv-08563-AKH)

Vv.

Defendants,

-and-

Nominal Defendant.

 

 

TO:

NOTICE TO CURRENT VEREIT STOCKHOLDERS

ALL OWNERS OF VEREIT, INC. (“VEREIT”) (F/K/A AMERICAN REALTY
CAPITAL PROPERTIES INC. (“ARCP”)) COMMON STOCK (TICKER
SYMBOL: VER) AND PREFERRED STOCK (TICKER SYMBOL: VERPF) AS OF
SEPTEMBER 27, 2019, WHO CONTINUE TO OWN SUCH SHARES.

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR
RIGHTS MAY BE AFFECTED. THIS NOTICE RELATES TO A PROPOSED
SETTLEMENT AND DISMISSAL OF STOCKHOLDER DERIVATIVE
LITIGATION AND CONTAINS IMPORTANT INFORMATION REGARDING
YOUR RIGHTS. YOUR RIGHTS MAY BE AFFECTED BY LEGAL
PROCEEDINGS IN THIS ACTION.

IF THE COURT APPROVES THE SETTLEMENT AND DISMISSAL OF THE
ACTION, STOCKHOLDERS OF VEREIT WILL BE FOREVER BARRED FROM
CONTESTING THE APPROVAL OF THE PROPOSED SETTLEMENT AND
FROM PURSUING THE SETTLED CLAIMS.

THE COURT HAS MADE NO FINDINGS OR’ DETERMINATIONS
RESPECTING THE MERITS OF THE ACTION. THE RECITATION OF THE
BACKGROUND AND CIRCUMSTANCES OF THE SETTLEMENT CONTAINED
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 50 of 110

HEREIN DOES NOT CONSTITUTE THE FINDINGS OF THE COURT. IT IS
BASED ON REPRESENTATIONS MADE TO THE COURT BY COUNSEL FOR
THE PARTIES.

YOU ARE HEREBY NOTIFIED, pursuant to Federal Rule of Civil Procedure 23.1 and
an Order from the Honorable Alvin K. Hellerstein of the U.S. District Court for the Southern
District of New York (the “‘Court”), that a proposed settlement agreement has been reached among
Plaintiffs,' derivatively on behalf of VEREIT, VEREIT, and the Non-VEREIT Settling
Defendants in connection with the above-captioned consolidated stockholder derivative action
titled Witchko v. Schorsch, et al., No. 1:15-cv-06043-AKH (S.D.N.Y.) (the “Action”).

Plaintiffs filed the Action derivatively on behalf of VEREIT to remedy the alleged harm
caused to the Company by certain of the Non-VEREIT Settling Defendants’ alleged breaches of
their fiduciary duties or other obligations or duties owed to VEREIT. The proposed Settlement, if
approved by the Court, would fully, finally and forever resolve the Action on the terms set forth
in the Stipulation and summarized in this Notice, including the dismissal of the Action with
prejudice.

As explained below, a Settlement Hearing shall be held before the Courton
at__:___.m., before the Honorable Alvin K. Hellerstein, at the U.S. District Court for the Southern
District of New York, Courtroom 14D, 500 Pearl Street, New York, New York 10007, to determine
whether, infer alia, the proposed Settlement is fair, reasonable, and adequate, and should be finally

approved by the Court and whether Plaintiffs’ Counsel’s Fee Award, should be finally approved.

You have the right to object to the Settlement and the Fee Award, in the manner provided herein.

 

! For purposes of this Notice, the Court incorporates by reference the definitions in the Settling Parties’

Stipulation and Agreement of Settlement, fully executed as of September 27, 2019 (the “Stipulation”), and all
capitalized terms used herein, unless otherwise defined herein, shall have the same meanings as sct forth in the
Stipulation. A copy of the Stipulation may be inspected at the Clerk of the Court’s Office for the United States District
Court for the Southern District of New York, 500 Pearl Street, New York, NY 10007 or by visiting the investor
relations portion of VEREIT’s website at http://ir. VEREIT.com.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 51 of 110

If you fail to object in the manner provided herein af least twenty-one (21) calendar days prior to
the Settlement Hearing, you will be deemed to have waived your objections and will be forever
bound by the Judgment to be entered and the releases to be given, unless otherwise ordered by the
Court.

This Notice is not intended to be and should not be construed as an expression of any
opinion by the Court with respect to the merits of the claims made in the Action, but is merely to
advise one of the proposed Settlement and of one’s rights if he, she or it owned VEREIT stock as
of September 27, 2019 and continues to hold VEREIT stock through the date of the filing of the
objection (“Current VEREIT Stockholder”).

I, INTRODUCTION

A. Background of the Action

VEREIT is a full-service real estate operating company which owns and manages one of
the largest portfolios of single-tenant commercial properties in the United States. Plaintiffs have
alleged or believe that they have grounds to allege that the Non-VEREIT Settling Defendants
breached their fiduciary duties or other obligations or duties owed to VEREIT.

On November 17, 2014, plaintiff Witchko served a litigation demand pursuant to Maryland

law on the Board of Directors of VEREIT (the “Board”) asking the Board to investigate alleged

 

wrongdoing by certain of the Non-VEREIT Settling Defendants and sue the alleged wrongdoers
for violation of their fiduciary duties under Maryland jaw. On June 18, 2015, the Board refused
the demand.

On July 31, 2015, plaintiff Witchko, derivatively on behalf of VEREIT, filed a verified
stockholder derivative complaint in the Court, initiating the Action.

On October 30, 2015, plaintiffs Thomas Serafin, Michele Graham Turmer 1995 Revocable

Trust, Jeffrey Turner as Trustee, and Edward L. Froehner, derivatively on behalf of VEREIT, filed
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 52 of 110

a verified stockholder derivative complaint in the Court, initiating the action captioned Serafin, et
al. v. Schorsch, et al., No. 1:15-cv-08563 (the “Serafin Action”).

On December 15, 2015, the Court entered an order consolidating the Action and the Serafin
Action for all purposes and appointing Harwood Feffer LLP, now Glancy Prongay & Murray LLP,
to lead the litigation of the Derivative Action on behalf of the Plaintiffs.

On January 5, 2016, Plaintiffs designated the complaint in the Action as the operative
complaint.

On February 12, 2016, VEREIT and certain of the Non-VEREIT Settling Defendants filed
a motion to dismiss the Action pursuant to Fed. R. Civ. P. 23.1 for failure to sufficiently allege
improper refusal of demand, and under Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

On March 15, 2016, Plaintiffs filed a memorandum of law in opposition to the motion to
dismiss.

On April 5, 2016, VEREIT and certain of the Non-VEREIT Settling Defendants filed a
reply memorandum of law in further support of their motion to dismiss the Action.

On June 2, 2016, the Court held oral argument on the motion to dismiss.

On June 9, 2016, the Court entered an order denying the motion to dismiss pursuant to Fed.
R. Civ. P. 23.1 because the operative complaint sufficiently alleged that plaintiff Witchko’s
demand had been improperly denied, and granting with leave to amend the motion to dismiss
pursuant to Rule 12(b)(6) because the operative complaint failed to state certain claims.

On June 30, 2016, Plaintiffs, derivatively on behalf of VEREIT, filed an amended verified

stockholder derivative complaint in the Court (the “Amended Complaint”).
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 53 of 110

On July 11, 2016 and July 25, 2016, Kahane, Weil, Schorsch, Block, and McAlister filed
notices of interlocutory appeal of the Court’s order granting in part and denying in part the motion
to dismiss (the “Appeals”).

On July 20, 2016, Plaintiffs moved to dismiss the Appeals for lack of appellate jurisdiction.

On July 22, 2016, VEREIT and certain of the Non-VEREIT Settling Defendants filed
answers to the Amended Complaint.

On August 1, 2016, Kahane and Weil filed their opposition to Plaintiffs’ motion to dismiss
the Appeals for lack of appellate jurisdiction.

On August 8, 2016, Plaintiffs filed their replies in further support of their motion to dismiss
the Appeals.

On August | 1, 2016, in the Appeals, Kahane and Weil filed a motion for leave to file a sur-
reply or, in the alternative, strike, and sur-reply to Plaintiffs’ motion to dismiss.

On August 12, 2016, in the Appeals, Plaintiffs filed an opposition to Kahane and Weil’s
motion for leave to file the sur-reply or strike.

On September 1, 2016, VEREIT filed a motion to stay the Action.

On September 8, 2016, the Court entered an order denying VEREIT’s motion to stay the
Action.

On September 16, 2016, document discovery commenced in the Action, the consolidated
class actions pending before the Court, captioned Jn re American Realty Capital Properties, Ine.
Litigation, Civil Action No. 1:15-mc-00040-AKH (S.D.N.Y.) (the “Class Action”), and the then-
pending Direct Actions arising from substantially the same facts (together, the “Coordinated
Actions”). Discovery in the Action was thereafter coordinated for all purposes with discovery in

the Class Action.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 54 of 110

During document discovery, over seventy parties and non-parties, including each of the
Non-VEREIT Settling Defendants, cumulatively produced more than 846,000 documents totaling
several million pages.

On November 15, 2016, the United States Court of Appeals for the Second Circuit entered
an order dismissing the Appeals for lack of jurisdiction.

On January 20, 2017, the office of the U.S. Attorney for the Southern District of New York
(the “Government”) moved to stay the Action and the Coordinated Actions until the conclusion of
Block’s criminal trial, scheduled for the summer of 2017.

On January 25, 2017, the Court denied the Government’s stay motion.

On May 11, 2017, the Government renewed its motion for a partial stay of discovery until
completion of Block’s criminal trial.

On May 15, 2017, the Court again denied the Government’s request for a partial stay of
discovery.

On May 31, 2017, document discovery in the Action and the then-pending Coordinated
Actions concluded.

On January 22, 2018, fact witness depositions in the Action and the then-pending
Coordinated Actions commenced.

Between January 22, 2018 and December 18, 2018, Plaintiffs’ Counsel attended thirty-four
fact depositions of witnesses including each individual Non-VEREIT Settling Defendant, ex-
VEREIT employees, former VEREIT directors, former VEREIT officers, current and former
employees of Grant Thornton, and third parties. During the depositions, Plaintiffs’ Counsel

conducted non-duplicative examinations of thirty-one of the deponents regarding related-party
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 55 of 110

transactions, executive compensation payments, and corporate governance allegations at issue in
the Action.

On February 8, 2019, Plaintiffs filed motions for summary judgment against Block and
McAlister. The same day, several of the Non-VEREIT Settling Defendants filed summary
Judgment motions against Plaintiffs.

On March 15, 2019, the parties filed their oppositions to the motions for summary
judgment.On April 5, 2019, the parties filed replies in support of their motions for summary
judgment.

On May 10, 2019, the Court entered an order denying the motions for summary judgment
in the Action without prejudice to renewal.

B. Settlement Negotiations

In March 2017, certain of the parties conducted a mediation session with the Honorable
Layn R. Phillips, United States District Judge (Ret.), an experienced mediator of complex disputes,
In advance of the mediation session, Plaintiffs retained a forensic accounting expert who prepared
a report on damages in the derivative action. Plaintiffs state that, based in part on the expert’s
report, Plaintiffs submitted a confidential mediation statement to Judge Phillips. The first
mediation session failed to produce a settlement, although the parties expended significant time
and effort preparing for and attending the two-day mediation.

On July 16, 2019, Plaintiffs’ Counsel met with VEREIT’s Chief Executive Officer, General
Counsel, and VEREIT’s counsel. Plaintiffs’ Counsel made a detailed presentation regarding the
claims alleged in the Action and Plaintiffs’ calculation of damages. During the meeting, Plaintiffs’
Counsel answered questions from VEREIT’s Chief Executive Officer, General Counsel, and

VEREIT’s counsel regarding particular theories of harm and the calculation of damages.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 56 of 110

On August 15, 2019, Plaintiffs’ Counsel, VEREIT’s counsel, certain of the Non-VEREIT
Settling Defendants’ counsel, and counsel for the lead plaintiff in the Class Action held a mediation
session with Judge Phillips at the office of VEREIT’s counsel. Certain of the Settling Parties
thereafter engaged in further extensive negotiations that included numerous email exchanges and
telephonic conferences. |

On August 19, 2019, the Plaintiffs met for a second time with VEREIT’s Chief Executive
Officer, General Counsel, and VEREIT’s counsel.

Over the following weeks, the parties engaged in extensive, arm’s-length negotiations
regarding the terms of a potential resolution of the Action.

On September 8, 2019, the Settling Parties signed and entered into a binding Memorandum
of Understanding setting forth certain key terms of the Settlement.

I. PLAINTIFFS’ CLAIMS AND STATEMENT OF SETTLEMENT BENEFITS

Plaintiffs believe that the Released Claims have substantial merit. Nonetheless, Plaintiffs
acknowledge the expense and delay of continued proceedings necessary to prosecute the claims
through trial and appeal. Plaintiffs have also considered the uncertain outcome inherent in any
litigation, especially complex actions such as the Action, as well as the delay and difficulties of
such litigation. Plaintiffs were also mindful of the onerous burdens of proof under, and possible
defenses to, the claims asserted.

Based upon (i) investigation into and evaluation of the facts and laws relating to the claims
released herein and alleged in the Derivative Actions, (ii) factual information to which Plaintiffs
and Plaintiffs’ Counsel had access prior to the execution of this Stipulation, (iii) the contribution
of two hundred eighty six million five hundred thousand dollars ($286,500,000) by the Non-
VEREIT Settling Defendants as part of the global settlement of the claims in the Derivative

Actions and the Class Action, (iv) the Supplementary Agreements that preserve VEREIT’s control
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 57 of 110

over the settlement contributions by the Non-VEREIT Settling Defendants even if the Settlement
is overturned on appeal, (v) investigations, document review and depositions conducted during the
pendency of the Action, (vi) admissions made by and judgments obtained against certain of the
Non-VEREIT Settling Defendants, (vii) legal analysis and briefing submitted by Plaintiffs and
subsequent orders entered by the Court, (viii) advice provided by the Plaintiffs’ various consultants
and experts, including forensic accountants and individuals with expertise in corporate governance
issues, (ix) mediation sessions with Judge Phillips, and (x) Plaintiffs’ and Plaintiffs’ Counsel’s
determination (subject to the final approval by the Court) that the terms of the proposed Settlement
as set out in this Stipulation are fair, reasonable and adequate and in the best interests of VEREIT
and Current VEREIT Stockholders, Plaintiffs have agreed to settle the Derivative Actions (as
defined herein) and to release the Released Claims pursuant to the terms of this Stipulation.

Ill. THE BENEFIT OF SETTLEMENT TO VEREIT

VEREIT has determined that the Settlement confers substantial benefits upon VEREIT and
Current VEREIT Stockholders because, for among other reasons, the Settlement reduces the
amount VEREIT is paying to settle the Class Action which in fact made the Settlement possible,
eliminates the risk of adverse judgments at trial, puts an end to timing uncertainties, and removes
the burdens and costs of the Derivative Actions and the Class Action.

VEREIT’s alleged and/or potential claims against the AR Capital Parties, Block and GT
that were the subject of the Derivative Actions, and the defenses that could be asserted with respect
to such claims, as well as the potential counterclaims that could be brought against VEREIT by,
in particular, GT, were a central issue in the negotiations over the amounts that the AR Capital
Parties, Block and GT would contribute to the global settlement of the claims that have been
asserted or could have been asserted in the Derivative Actions and the Class Action. VEREIT

believes the claims being pursued in the Derivative Actions had significant value to VEREIT and
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 58 of 110

that those claims were a substantial factor behind the willingness of the AR Capital Parties, Block
and GT to make the settlement payments that they agreed to make. The AR Capital Parties, Block
and GT made clear throughout the settlement negotiations that but for resolution of VEREIT’s
claims at issue in the Derivative Actions, they would not agree to any contribution to the Class
Settlement, and that GT would not agree to provide VEREIT with a release as to counterclaims
GT intended to assert against VEREIT in the Derivative Actions. Without those contributions,
VEREIT would have been required to make a substantially larger payment to settle the Class
Action, and may not, in fact, have been able to reach resolution. In addition, without the release
from GT, VEREIT would continue to bear litigation risk, which VEREIT sought to finally and
fully resolve through the global settlement. Consistent with the foregoing, VEREIT believes that
the claims at issue in the Derivative Actions played a significant role in securing the settlement
contributions from the AR Capital Parties, Block and GT, as well as the releases, which VEREIT
believes are in the best interest of VEREIT.

As to the Non-VEREIT Settling Defendants other than the AR Capital Parties, Block and
GT, VEREIT determined that the Settlement confers substantial benefits upon VEREIT and
Current VEREIT Stockholders because of the substantial cost of continued litigation and trial, the
risks associated with the outcome of a trial and appeal, and the risk of uncollectable judgments in
the event of a judgment favorable to VEREIT.

IV. DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

The Non-VEREIT Settling Defendants have denied, and continue to deny, each and every
claim and contention alleged by Plaintiffs in the Derivative Actions and affirm that they have acted
properly, lawfully, and in full accord with their fiduciary duties, to the extent they owed any such
duties to VEREIT, and other legal obligations, at all times. Further, the Non-VEREIT Settling

Defendants have denied expressly, and continue to deny, all allegations of wrongdoing, fault,

10
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 59 of 110

liability, or damage against them arising out of any of the conduct, statements, acts or omissions
alleged, or that could have been alleged, in the Derivative Actions and deny that they have ever
committed or attempted to commit any violations of law, any breach of fiduciary duty owed to
VEREIT or its stockholders, or any wrongdoing whatsoever. Had the terms of the Stipulation not
been reached, the Non-VEREIT Settling Defendants would have continued to contest vigorously
the allegations in the Derivative Actions, and the Non-VEREIT Settling Defendants maintain that
they had and have meritorious defenses to all claims alleged or claims that could have been alleged
in the Derivative Actions, as well as counterclaims against VEREIT they believe to be meritorious.
Without admitting the validity of any of the claims that have been asserted in the Derivative
Actions, or any liability with respect thereto, the Non-VEREIT Settling Defendants have
concluded that it is desirable that the claims be settled on the terms and subject to the conditions
set forth herein. The Non-VEREIT Settling Defendants are entering into this Settlement because
it will eliminate the uncertainty, distraction, disruption, burden, and expense of further litigation
of the Derivative Actions.’

Neither the Stipulation, nor any of its terms or provisions, nor any act performed or
document executed pursuant to or in furtherance of the Settlement: (a) is, may be construed as, or
may be used as an admission of, or evidence of, the truth or validity of any of the Released Claims,
of any claims or allegations made in the Derivative Actions, or of any purported acts or omissions
by the Non-VEREIT Settling Defendants; (b) is, may be construed as, or may be used as an
admission of, or evidence of, any fault, omission, negligence, or wrongdoing by the Non-VEREIT

Settling Defendants, or any concession of liability whatsoever; or (c) is, may be construed as, or

 

* Notwithstanding the foregoing, McAlister, and only McAlister, acknolwedges, as she has at other times in the Action,
her plea of guilty to certain offenses in United States v. Lisa McAlister, 16-cr-00653 (S.D.N.Y.}, and does not intend
anything in the foregoing to be inconsistent with her plea.

1]
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 60 of 110

may be used as an admission of, or evidence of, a concession by any Non-VEREIT Settling
Defendant of any infirmity in the defenses or counterclaims that any Non-VEREIT Settling
Defendant asserted or could have asserted in the Derivative Actions or otherwise.
V. THE SETTLEMENT HEARING

The Settlement Hearing will be held before the Honorable Alvin K. Hellerstein on

at: _.m. in Courtroom 14D of the U.S. District Court for the Southern

District of New York, 500 Pearl Street, New York, New York 10007 to determine: (i) whether the
proposed Settlement, upon the terms set forth in the Stipulation, should be finally approved in all
respects as fair, reasonable, and adequate; (ii) whether the Judgment approving the Settlement,
substantially in the form of Exhibit C attached to the Stipulation, should be entered, dismissing the
Action with prejudice and releasing and enjoining the prosecution of any and all Released Claims;
and (iii) whether Plaintiffs’ Counsel’s Fee Award should be finally approved. At the Settlement
Hearing, the Court may hear or consider such other matters as the Court may deem necessary and
appropriate. The Court may adjourn the date of the Settlement Hearing without further notice to
Current VEREIT Stockholders, and the Settlement Hearing may be continued by the Court at the
Settlement Hearing, or at any adjourned session thereof, without further notice.
VI. THE TERMS OF SETTLEMENT

The AR Capital Parties have agreed to contribute consideration with a value of two-
hundred and twenty-five million dollars ($225,000,000) (inclusive of the value of certain operating
partnership units in VEREIT Operating Partnership, L.P., and related dividends previously
surrendered by some of the AR Capital Parties as part of a settlement with the Securities and
Exchange Commission, which total $31,972,934 in value) to a global settlement to settle the Class
Action, as well as any and all claims in the Derivative Actions; Block has agreed to contribute

consideration with a value of twelve million, five hundred thousand dollars ($12,500,000) to a

12
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 61 of 110

global settlement to settle the Class Action, as well as any and all claims in the Derivative Actions;
and GT has agreed to contribute forty-nine million dollars ($49,000,000) to a global settlement to
settle the Class Action, as well as any and all claims in the Derivative Actions. The Settling Parties
agree that the claims in the Derivative Actions, as well as potential counterclaims that could be
brought against VEREIT, were a central issue in the negotiations regarding the amounts that the
AR Capital Parties, Block, and GT would contribute to the global settlement. Specifically,
VEREIT believes the claims being pursued in the Derivative Actions had significant value to
VEREIT and that those claims were a substantial factor behind the willingness of the AR Capital
Parties, Block and GT to make the settlement payments that they agreed to make. The AR Capital
Parties, Block and GT made clear throughout the settlement negotiations that but for resolution of
VEREIT’s claims at issue in the Derivative Actions, they would not agree to any contribution to
the settlement of the Class Action, and that GT would not agree to provide VEREIT with a release
as to counterclaims GT intended to assert against VEREIT in the Derivative Actions. Without
those contributions, VEREIT would have been required to make a substantially larger payment to
settle the Class Action, and may not, in fact, have been able to reach resolution. In addition,
without the release from GT, VEREIT would continue to bear litigation risk, which VEREIT
sought to finally and fully resolve through the global settlement. Consistent with the foregoing,
VEREIT believes that the claims at issue in the Derivative Actions played a significant role in
securing the settlement contributions from the AR Capital Parties, Block and GT, as well as the
releases, which VEREIT believes are in the best interest of VEREIT and its stockholders.
VII. DISMISSAL AND RELEASES

In connection with the Court’s approval of the Settlement, the Settling Parties will jointly

request entry of the Judgment by the Court, dismissing with prejudice all claims that Plaintiffs
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 62 of 110

have alleged in the Action and any other Released Claims, as well as Defendants’ Released Claims
and the NVSD Released Claims.

Upon the Effective Date, VEREIT, Plaintiffs, and each of the Current VEREIT
Stockholders shall be deemed to have, and by operation of the Judgment shall have, fully, finally,
and forever released, relinquished, and discharged the Released Claims against the Released
Persons. VEREIT, Plaintiffs, and each of the Current VEREIT Stockholders shall be deerned to
have, and by operation of the Judgment shall have, covenanted not to sue any Released Person
with respect to any Released Claims, and shall be permanently barred and enjoined from
instituting, commencing or prosecuting the Released Claims against the Released Persons except
to enforce the releases and other terms and conditions contained in this Stipulation and/or the
Judgment entered pursuant thereto.

Upon the Effective Date, VEREIT and each of the Released Persons shall be deemed to
have, and by operation of the Judgment shall have, fully, finally, and forever released, relinquished
and discharged each and all of Plaintiffs, their beneficiaries, and Plaintiffs’ Counsel from any and
all Defendant Parties’ Released Claims. VEREIT and the Released Persons shall be deemed to
have, and by operation of the Judgment shall have, covenanted not to sue Plaintiffs, their
beneficiaries, or Plaintiffs’ Counsel with respect to any claims arising out of, relating to, or in
connection with their institution, prosecution, assertion, settlement, or resolution of the Action or
any Defendant Parties’ Released Claims, and shall be permanently barred and enjoined from
instituting, commencing or prosecuting the Defendant Parties’ Released Claims against Plaintiffs,
their beneficiaries, or Plaintiffs’ Counsel except to enforce the releases and other terms and

conditions contained in the Stipulation and/or the Judgment entered pursuant thereto.

14
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 63 of 110

Upon the Effective Date, the Non-VEREIT Settling Defendants shall be deemed to have,
and by operation of the Judgment shall have, fully, finally, and forever released, relinquished, and
discharged the NVSD Released Claims against each respective Non-VEREIT Settling Defendant
and the VEREIT Released Persons. The Non-VEREIT Settling Defendants shall be deemed to
have, and by operation of the Judgment shall have, covenanted not to sue each respective Non-
VEREIT Settling Defendant and the VEREIT Released Persons with respect to any NVSD
Released Claims, and shall be permanently barred and enjoined from instituting, commencing or
prosecuting the NVSD Released Claims against the VEREIT Released Persons except to enforce
the releases and other terms and conditions contained in the Stipulation and/or the Judgment
entered pursuant thereto.

Notwithstanding the foregoing, in the event that any Derivative Action other than the
Action, or any derivative proceeding filed subsequent to execution of the Stipulation alleging
claims that arise out of, are based upon, or relate to in any way any of the allegations, acts,
transactions, facts, events, matters, occurrences, representations or omissions involved, set forth,
alleged or referred to, in the Derivative Actions or the Class Action, is permitted to proceed against
any Non-VEREIT Settling Defendant: (i) VEREIT shall not be released from any rights of
advancement, indemnification, contribution, or any other rights that such Non- VEREIT Settling
Defendant has or may have for any claims, demand or losses (all subject to meeting applicable
laws, requirements, and standards) arising out of such derivative proceeding; and (ii) GT shall be
entitled to receive from VEREIT indemnification for and advancement of reasonable fees, costs,
and expenses incurred or paid by GT in defending such derivative proceeding, and (subject to
meeting applicable laws) amounts paid by GT in settlement of or in satisfaction of a judgment

rendered in such derivative proceeding.

13
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 64 of 110

VHI. PAYMENT OF PLAINTIFFS’ COUNSEL’S FEES AND EXPENSES

Plaintiffs intend to seek payment of a fee in an amount not to exceed twenty-six million
dollars ($26,000,000) and expenses through application to the Court. VEREIT reserves its right
to object to Plaintiffs’ Counsel’s application for fees and expenses.

Not later than ten (10) business days following the date on which the Court approves the
Fee Award, VEREIT will pay Plaintiffs’ Counsel (through GPM) the amount approved by the
Court (in an amount not to exceed twenty-six million dollars ($26,000,000) and expenses). Such
monies shall be kept by GPM in a segregated escrow account and not distributed to GPM or anyone
else until such time as the Fee Award becomes Final. For the avoidance of doubt, only VEREIT
is liable for the Fee Award; none of the Non-VEREIT Settling Defendants are liable to the
Plaintiffs or any other person for the Fee Award.

In the event of any failure to obtain final approval of the full amount of the Fee Award, or
upon any appeal and/or further proceedings on remand, or successful collateral attack, which
results in the Fee Award being overturned or substantially modified, Plaintiffs’ Counsel and their
successors shall be obligated to repay within fifteen (15) business days the portion of the Fee
Award held in escrow that was ultimately not awarded to Plaintiffs’ Counsel. Plaintiffs’ Counsel
is Subject to the Court’s jurisdiction for the purposes of enforcing this paragraph and the provisions
related to the Fee Award.

Payment of the Fee Award in the amount approved by the Court shall constitute final and
complete payment for Plaintiffs’ Counsel’s attorneys’ fees and expenses that have been incurred
or will be incurred in connection with the filing and prosecution of the Action and the resolution
of the claims alleged therein. Defendants and Defendants’ Counsel shal! have no responsibility

for the allocation or distribution of the Fee Award amongst Plaintiffs’ Counsel. Defendants,
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 65 of 110

including VEREIT, shall have no obligation to make any payment to any Plaintiffs’ Counsel other
than the payment provided in { 5.1-5.2 of the Stipulation.

Except as otherwise provided in the Stipulation, or a separate agreement concerning
advancement or indemnification among any Defendants, each of the Settling Parties shall bear his,
her, or its own costs and attorneys’ fees. The Stipulation 4 5.5 is not intended to affect the rights
of any Non-VEREIT Settling Defendant to indemnification or advancement of costs and attorney’s
fees.

IX. THE RIGHT TO OBJECT AND/OR BE HEARD AT THE SETTLEMENT
HEARING

Any Current VEREIT Stockholder may object and/or appear and show cause, if he, she, or
it has any concern, why the Settlement should not be approved as fair, reasonable, and adequate,
why Judgment should not be entered thereon, or why the Fee Award, should not be finally
approved; provided, however, unless otherwise ordered by the Court, that no Current VEREIT
Stockholder shall be heard or entitled to contest the approval of the terms and conditions of the
Settlement, or, if approved, the Judgment to be entered approving the Settlement, or the Fee
Award, unless that Stockholder has, af least twenty-one (21) calendar days prior to the Settlement
Hearing: (1) filed with the Clerk of the Court a written objection to the Settlement setting forth:
(a) the stockholder’s name, legal address, telephone number and e-mail address; (b) proof of
ownership of VEREIT common stock on September 27, 2019 and through the date of filing of the
objection, including the number of shares of VEREIT common stock held and the date of purchase;
(c) the nature of the objection; including any and all documentation or evidence in support of such
objection; (d) the identities of any cases, by name, court, and docket number, in which the
stockholder or his, her, or its attorney has objected to a settlement in the last three years; and (e)

the signature of the stockholder making the objection or his, her, or its counsel; and (2) ifa Current

17
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 66 of 110

VEREIT Stockholder intends to appear and requests to be heard at the Settlement Hearing, such
stockholder must have, in addition to the requirements of (1) above, filed with the Clerk of the
Court: (a) a written notice of such stockholder’s intention to appear at the Settlement Hearing; (b)
a statement that indicates the basis for such appearance; (c) the identities of any witnesses the
stockholder intends to call at the Settlement Hearing and a statement as to the subjects of their
testimony; and (d) any and all evidence that would be presented at the Settlement Hearing. Ifa
Current VEREIT Stockholder files a written objection and/or written notice of intent to appear,
such stockholder must also simultaneously serve copies of such notice, proof, statement, and

documentation, together with copies of any other papers or briefs such stockholder files with the

Court (either by hand delivery or by first class mail) upon each of the following:

Robert I. Harwood

Matthew M. Houston

Benjamin I. Sachs-Michaels

GLANCY PRONGAY & MURRAY LLP
712 Fifth Avenue, 31* Floor

New York, NY 10019

Tel: (212) 935-7400

Plaintiff's Counsel

Theodore V. Wells Jr.

Daniel J. Kramer

Lorin L. Reisner

Audra J. Soloway

Christopher L. Filburn

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

1285 Avenue of the Americas
New York, NY 10019-6064

Tel: (212) 373-3000

Counsel for Nicholas S. Schorsch

18

Scott A. Edelman

Antonia M. Apps

Jed M. Schwartz

Jonathan Ohring
MILBANK LLP

55 Hudson Yards

New York, New York 10001
Tel: (212) 530-5000

Counsel for Nominal Defendant American
Realty Capital Properties, Inc. (n/k/a
VEREIT, Inc.)

James P. Gillespie

Beth Mueller

KIRKLAND & ELLIS LLP
1301 Pennsylvania Avenue
NW Washington, D.C. 20004
Tel: (202) 389-5000

Counsel for David Kay
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 67 of 110

Reid M. Figel

Rebecca A. Beynon

Andrew E. Goldsmith

Bradley E. Oppenheimer

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C.

1615 M Street N.W., Suite 400
Washington, D.C. 20036

Tel: (202) 326-7900

Counsel for AR Capital LLC, ARC
Properties Advisors LLC, Scott J. Bowman,
Peter M. Budko, Brian D. Jones, William
M. Kahane, and Edward M. Weil

John P. MacNaughton

Eric A. Larson

1600 Atlanta Financial Center
343 Peachtree Road, N.E.
Atlanta, GA 30326

Tel: (404) 233-7000

Counsel for Scott P. Sealy, Sr.

Christopher L. Garcia

Richard W. Slack

Evert J. Christensen, Jr.

Adam Bookman

Raquel Kellert

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, NY 10153

Counsel for Thomas A, Andruskevich,
Leslie D. Michelson, Edward G. Rendell,
William G. Stanley, and Bruce D, Frank

19

Guy Petrillo

Dan Goldman

PETRILLO KLEIN & BOXER LLP
655 Third Avenue, 22nd Floor

New York, NY 10017

Tel: (212) 370-0330

Counsel for Lisa Beeson

Gary F. Bendinger
SIDLEY AUSTIN LLP
787 Seventh Avenue
New York, NY 10019
Tel: (212) 839-5300

Bruce R. Braun
Melanie E. Walker
Kendra L. Stead
SIDLEY AUSTIN LLP
One South Dearborn
Chicago, IL 60603

Tel: (312) 853-7000

Counsel for Grant Thornton LLP

Michael C. Miller

Michael G. Scavelli
STEPTOE & JOHNSON LLP
1114 Avenue of the Americas
New York, NY 10036

Tel: (212) 506-3900

Counsel for Brian Block
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 68 of 110

Adam L. Fotiades
ZUCKERMAN SPAEDER LLP
1800 M Street NW, Suite 1000
Washington, DC 20036-5807
Tel: (202) 778-1800
Daniel P. Moylan
ZUCKERMAN SPAEDER LLP
100 East Pratt Street, Suite 2440
Baltimore, MD 21202-1031
Tel: (410) 332-0444
Counsel for Lisa McAlister
Any Current VEREIT Stockholder who does not make his, her, or its objection in the
manner provided herein shall be deemed to have waived such objection and shall forever be
foreclosed from making any objection to the fairness, reasonableness, or adequacy of the
Settlement and the Fee Award, as set forth in the Stipulation, unless otherwise ordered by the
Court, but shall be forever bound by the Judgment to be entered, the dismissal of the Action with
prejudice, and any and all of the releases set forth in the Stipulation.
X. CONDITIONS FOR SETTLEMENT
The Settlement is conditioned upon the occurrence of certain events described in the
Stipulation, which requires, among other things: (1) entry of the requested Judgment by the Court;
(2) the Judgment has become Final; (3) the Court’s approval of a settlement and entry of a
judgment in the Class Action, and (4) such approved judgment in the Class Action becoming Final.
XI. EXAMINATION OF PAPERS AND INQUIRIES
This Notice contains only a summary of the terms of the Settlement. For a more detailed
statement of the matters involved in the Action, reference is made to the Stipulation, which may
be inspected at the Clerk of the Court’s Office, U.S. District Court for the Southern District of

New York, 500 Pearl Street, New York 10007, during business hours of each business day or by

visiting the investor relations portion of VEREIT’s website at http://ir. VERE!T.com/,

20
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 69 of 110

Any other inquiries regarding the Settlement or the Action should be addressed in writing
to Counsel for Plaintiffs in the Action: Matthew M. Houston, Esq., Glancy Prongay & Murray

LLP, 712 Fifth Avenue, 31st Floor, New York, NY 10019, Telephone: (212) 935-7400.

PLEASE DO NOT TELEPHONE THE COURT REGARDING THIS NOTICE.

21
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 70 of 110

EXHIBIT A-2
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 71 of 110

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOANNE WITCHKO, Derivatively on Behalf of
Nominal Defendant AMERICAN REALTY CAPITAL

PROPERTIES, INC., Lead Case No. 1:15-cv-06043-

NICHOLAS 8S, SCHORSCH, et al.,

and

AMERICAN REALTY CAPITAL PROPERTIES,

AKH
Plaintiff,

(Consolidated with Case No.
Vv. 1:15-cv-08563-AKH)

Defendants,

 

 

INC.,
Nominal Defendant.
SUMMARY NOTICE OF PROPOSED SETTLEMENT OF
STOCKHOLDER DERIVATIVE ACTION
TO: ALL OWNERS OF VEREIT, INC. (“VEREIT”) (F/K/A AMERICAN REALTY

CAPITAL PROPERTIES INC. (“ARCP”)) COMMON STOCK (TICKER
SYMBOL: VER) AND PREFERRED STOCK (TICKER SYMBOL: VERPF) AS
OF SEPTEMBER 27, 2019, WHO CONTINUE TO OWN SUCH SHARES.

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR
RIGHTS MAY BE AFFECTED. THIS NOTICE RELATES TO A PROPOSED
SETTLEMENT AND DISMISSAL OF STOCKHOLDER DERIVATIVE
LITIGATION AND CONTAINS IMPORTANT INFORMATION REGARDING
YOUR RIGHTS. YOUR RIGHTS MAY BE AFFECTED BY LEGAL
PROCEEDINGS IN THIS ACTION.

IF THE COURT APPROVES THE SETTLEMENT AND DISMISSAL OF THE
ACTION, STOCKHOLDERS OF VEREIT WILL BE FOREVER BARRED
FROM CONTESTING THE APPROVAL OF THE PROPOSED SETTLEMENT
AND FROM PURSUING THE SETTLED CLAIMS.

THE COURT HAS MADE NO FINDINGS OR DETERMINATIONS
RESPECTING THE MERITS OF THE ACTION. THE RECITATION OF THE
BACKGROUND AND CIRCUMSTANCES OF THE SETTLEMENT
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 72 of 110

CONTAINED HEREIN DOES NOT CONSTITUTE THE FINDINGS OF THE
COURT. IT IS BASED ON REPRESENTATIONS MADE TO THE COURT BY
COUNSEL FOR THE PARTIES.

PLEASE TAKE NOTICE that the consolidated stockholder derivative action captioned
Witchko v. Schorsch, et al., Case No, 1:15-cv-06043-AKH (the “Action”) is being settled and the
parties have entered into a Stipulation of Settlement, dated September 27, 2019 (the
“Stipulation”), The terms of the proposed settlement of the Action are set forth in the Stipulation
and all capitalized terms herein have the same meaning as defined in the Stipulation. This notice
should be read in conjunction with, and is qualified in its entirety by reference to, the text of the
Stipulation, which has been filed with the Court. A further notice describing the Action along
with the text of the Stipulation is available on VEREIT’s Investor Relations webpage, located at

http://ir. VEREIT.com/.

The AR Capital Parties have agreed to contribute consideration with a value of two-
hundred and twenty-five million dollars ($225,000,000) (inclusive of the value of certain
operating partnership units in VEREIT Operating Partnership, L.P., and related dividends
previously surrendered by some of the AR Capital Parties as part of a settlement with the
Securities and Exchange Commission, which total $31,972,934 in value) to a global settlement to
settle any and all claims in the Derivative Actions, as well as the Class Action; Block has agreed
to contribute consideration with a value of twelve million, five hundred thousand dollars
($12,500,000) to a global settlement to settle any and all claims in the Derivative Actions, as
well as the Class Action; and GT has agreed to contribute forty-nine million dollars
($49,000,000) to a global settlement to settle any and all claims in the Derivative Actions, as
well as the Class Action.

IF YOU ARE A CURRENT RECORD OR BENEFICIAL OWNER OF VEREIT
COMMON STOCK OR PREFERRED STOCK AS OF SEPTEMBER 27, 2019, YOUR
RIGHTS MAY BE AFFECTED BY PROCEEDINGS IN THIS LITIGATION.

On [DATE] at , a hearing (the “Settlement Hearing”) will be held before the
Honorable Alvin K. Hellerstein in Courtroom 14D of the U.S. District Court for the Southern
District of New York, 500 Pearl Street, New York, New York 10007 to determine: (i) whether
the proposed Settlement, upon the terms set forth in the Stipulation, should be finally approved
in all respects as fair, reasonable, and adequate; (ii) whether the Judgment approving the
Settlement, substantially in the form of Exhibit C attached to the Stipulation, should be entered,
dismissing the Action with prejudice and releasing and enjoining the prosecution of any and all
Released Claims, Defendant Parties’ Released Claims, and NVSD Released Claims; and (iii)
whether Plaintiffs’ Counsel’s Fee Award should be finally approved. At the Settlement Hearing,
the Court may hear or consider such other matters as the Court may deem necessary and
appropriate. The Court may adjourn the date of the Settlement Hearing without further notice to
Current VEREIT Stockholders, and the Settlement Hearing may be continued by the Court at the
Settlement Hearing, or at any adjourned session thereof, without further notice.

Any Current VEREIT Stockholder as of September 27, 2019 shall have a right to appear

and to be heard at the Settlement Hearing. However, no stockholder shall be heard at the
Settlement Hearing unless, at least twenty-one (21) calendar days prior to the date of the

2
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 73 of 110

Settlement Hearing, such stockholder has filed with the Court and delivered to counsel for the
Parties a written notice of objection in accordance with the requirements below. Only
stockholders who have filed and delivered validly and timely written notices of objection will be
entitled to be heard at the Settlement Hearing unless the Court orders otherwise.

Any written notice of objection must contain the following information:

1. Your name, legal address, telephone number, and e-mail address;

2. Proof of ownership of VEREIT common stock on September 27, 2019 and
through the date of the filing of the objection, including the number of shares of VEREIT
common stock held and the date of purchase;

3. Nature of the objection, including any and all documentation or evidence in
support of such objection;

4, Identities of any cases, by name, court, and docket number, in which the
stockholder or his, her, or its attomey has objected to a settlement in the last three years;

5. If'a Current VEREIT Stockholder intends to appear and requests to be heard at the
Settlement Hearing, such stockholder must have, in addition to the requirements of (1)
through (4) above, filed with the Clerk of the Court: (a) a written notice of such
stockholder’s intention to appear at the Settlement Hearing; (b) a statement that indicates
the basis for such appearance; (c) the identities of any witnesses the stockholder intends
to cali at the Settlement Hearing and a statement as to the subjects of their testimony; and
(d) any and all evidence that would be presented at the Settlement Hearing (appearance is
not required if you have lodged your objection with the Court). If a Current VEREIT
Stockholder files a written objection and/or written notice of intent to appear, such
stockholder must also simultaneously serve copies of such notice, proof, statement, and
documentation, together with copies of any other papers or briefs such stockholder files
with the Court (either by hand delivery or by first class mail) upon counsel listed below.

6. Signature of the stockholder making the objection.

If you wish to object to the settlement, you must file a written objection setting forth the
grounds for such objection and the information listed above with the Court on or before [DATE]
21 calendar days before the Settlement Hearing, with service to: (a) counsel to Plaintiffs in the
Action, Matthew M. Houston, Glancy Prongay & Murray LLP, 712 Fifth Avenue, New York,
NY 10019; (b) counsel to Defendants American Realty Capital Properties, Inc, and ARC
Properties Operating Partnership, L.P., Jed M. Schwartz, Milbank LLP, 55 Hudson Yards, New
York, NY 10001; (c) counsel to Defendants AR Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D. Jones, William M. Kahane, and Edward M. Weil,
Reid M. Figel, Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C., 1615 M Street N.W., Suite
400, Washington, D.C. 20036; (d) counsel to Defendant Lisa Beeson, Guy Petrillo, Petrillo Klein
& Boxer LLP, 655 Third Avenue, 22nd Floor, New York, NY 10017; (e) counsel to Defendant
Brian S. Block, Michael C. Miller, Steptoe & Johnson, LLP, 1114 Avenue of the Americas, New
York, NY 10036; (f) counsel to Defendant Grant Thornton LLP, Melanie E. Walker, Sidley
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 74 of 110

Austin LLP, One South Dearborm, Chicago, IL 60603: (g) counsel to Defendant David Kay, Beth
Mueller, Kirkland & Ellis LLP, 1301 Pennsylvania Avenue, N.W. Washington, DC 20004: (h)
counsel to Defendant Lisa P. McAlister, Adam L. Fotiades, Zuckerman Spaeder LLP, 1800 M
Street NW, Suite 1000, Washington, DC 20036; (i) counsel to Defendant Nicholas S. Schorsch,
Audra J. Soloway, Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, NY 10019-6064; (Gj) counsel to Defendant Scott P. Sealy, Sr., John P.
MacNaughton, Morris, Manning & Martin LLP, 3343 Peachtree Road, N.E., Suite 1600, Atlanta,
GA 30326; (k) counsel to Defendants Thomas A. Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and William G. Stanley, Christopher L. Garcia, Weil, Gotshal &
Manges LLP, 767 Fifth Avenue, New York, NY 10153.

Unless the Court orders otherwise, your objection will not be considered unless it is
timely filed with the Court and delivered to the above counsel. Any Person or entity who fails
to object in the manner provided shall be deemed to have waived such objection and shail
forever be foreciosed from making any objection to the fairness, reasonableness, or adequacy
of the proposed settlement as set forth in the Stipulation and the Final Judgment Order, or to
the award of attorneys’ fees and expenses to Plaintiff’s Counsel, untess otherwise ordered by
the Court. VEREIT stockholders who have no objection to the settlement do not need to
appear at the Settlement Hearing or take any other action.

Inquiries may be made to Plaintiffs’ Counsel: Glancy Prongay & Murray LLP, 712 Fifth
Avenue, New York, NY 10019,

PLEASE DO NOT CONTACT THE COURT REGARDING THIS NOTICE

DATED: , 2019 BY ORDER OF THE DISTRICT COURT,
UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW
YORK
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 75 of 110

EXHIBIT B
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 76 of 110

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOANNE WITCHKO, Derivatively on Behalf
of Nominal Defendant AMERICAN REALTY Lead Case No. 1:15-cv-06043-AKH
CAPITAL PROPERTIES, INC.,

(Consolidated with Case No.
Plaintiff, 1:15-cv-08563-AKH)
Vv.
NICHOLAS S. SCHORSCH, et al.,
Defendants,

-and-

AMERICAN REALTY CAPITAL
PROPERTIES, INC.,

Nominal Defendant.

 

 

{PROPOSED] ORDER PRELIMINARILY APPROVING
DERIVATIVE SETTLEMENT AND PROVIDING FOR NOTICE

WHEREAS, the parties to the above-captioned consolidated stockholder derivative action
(the “Action”) have made an application, pursuant to Federal Rule of Civi! Procedure 23.1, for an
order: (i) preliminarily approving the Stipulation and Agreement of Settlement dated September
27,2019 (the “Stipulation”), which, together with the exhibits annexed thereto, sets forth the terms
and conditions for the proposed settlement and dismissal of the Action with prejudice; and
(ii) approving the form and content of the Notice to Current VEREIT Stockholders, substantially
in the form attached to the Stipulation as Exhibit A-1 (“Long Form Notice”), and the Summary
Notice of Proposed Settlement of Stockholder Derivative Action, substantially in the form attached

to the Stipulation as Exhibit A-2 (“Summary Notice”) (collectively, “Notice”);
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 77 of 110

WHEREAS, all capitalized terms contained herein shall have the same meanings as set
forth in the Stipulation (unless otherwise defined herein); and

WHEREAS, the Court has read and considered the Stipulation and the exhibits annexed
thereto, and all Settling Parties have consented to the entry of this Preliminary Approval Order.

NOW THEREFORE, IT IS HEREBY ORDERED:

1. The Court does hereby preliminarily approve, subject to further consideration at the
Settlement Hearing described below, the Stipulation and the Settlement set forth therein, including
the terms and conditions for settlement and dismissal with prejudice of the Action.

2. A hearing (the “Settlement_Hearing”) shall be held before the Court and the
’ Honorable Alvin K. Hellerstein on , 2020 at:  _.m,! at the U.S. District
Court for the Southern District of New York, Courtroom 14D, 500 Pearl Street, New York, New
York 10007, to determine: (i) whether the terms and conditions of the Settlement set forth in the
Stipulation are fair, reasonable, and adequate to VEREIT and Current VEREIT Stockholders and
should be finally approved by the Court; (ii) whether a Judgment finally approving the Settlement,
substantially in the form of Exhibit C attached to the Stipulation, should be entered, dismissing the
Action with prejudice and releasing and enjoining the prosecution of any and all Released Claims,
Defendant Parties’ Released Claims, and NVSD Released Claims, except as otherwise set forth in
the Stipulation, and (iii) whether the Fee Award should be finally approved. At the Settlement
Hearing, the Court may hear or consider such other matters as the Court may deem necessary and

appropriate.

 

' The Settling Parties respectfully request that the Settlement Hearing be scheduled at least forty-five (45) days after
the deadline for providing notice of the proposed Settlement to Current VEREIT Stockholders, but in no event before
the settlement hearing in the Class Action.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 78 of 110

3. The Court approves, as to form and content, the Long Form Notice attached as
Exhibit A-1 to the Stipulation and the Summary Notice attached as Exhibit A-2 to the Stipu lation,
and finds that the posting of the Long Form Notice and the Summary Notice substantially in the
manner and form set forth in this Order meets the requirements of Federal Rule of Civil Procedure
23.1 and due process, is the best notice practicable under the circumstances, and shall constitute
due and sufficient notice to Current VEREIT Stockholders and all other Persons entitled thereto.

4. Within ten (10) calendar days after the Court’s entry of the Preliminary Approval
Order, VEREIT shall cause a press release to be issued that contains the contents of the Long Form
Notice, and referring the Current VEREIT Stockholders to VEREIT’s Investor Relations webpage,
located at http://ir-vereit.com/, for more information, as well as file a current report on Form 8-K
with the Securities & Exchange Commission referencing such press release. VEREIT’s Investor
Relations webpage shall include a link to the aforementioned press release, the Stipulation, and
the Preliminary Approval Order. In addition, within ten (10) calendar days after the Court’s entry
of the Preliminary Approval Order, VEREIT shall cause the Summary Notice to be published once
in /nvestor’s Business Daily.

5. All papers in support of the Settlement and the Fee Award shall be filed with the
Court and served at least thirty-five (35) calendar days prior to the Settlement Hearing, any papers
in Opposition to the Settlement or the Fee Award shall be filed with the Court and served at least
twenty-one (21) calendar days prior to the Settlement Hearing, and any reply papers shall be filed
with the Court at least seven (7) calendar days prior to the Settlement Hearing.

6. Any Current VEREIT Stockholder may object and/or appear and show cause, if he,
she, or it has any concern regarding why the Settlement should not be finally approved as fair,

reasonable, and adequate, why the Judgment should not be entered thereon, or why the Fee Award
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 79 of 110

should not be finally approved; provided, however, that unless otherwise ordered by the Court, no
Current VEREIT Stockholder shall be heard or entitled to contest the approval of the terms and
conditions of the Settlement, or, if approved, the Judgment to be entered thereon approving the
same, or the Fee Award, unless that stockholder has, at least twenty-one (21) calendar days prior
to the Settlement Hearing: (1) filed with the Clerk of the Court a written objection to the Settlement
setting forth: (a) the stockholder’s name, legal address, telephone number and e-mail address;
(b) proof of ownership of VEREIT common stock on September 27, 2019 and through the date of
the filing of the objection, including the number of shares of VEREIT common stock held and the
date of purchase; (c) the nature of the objection; including any and all documentation or evidence
in support of such objection; (d) the identities of any cases, by name, court, and docket number, in
which the stockholder or his, her, or its attorney has objected to a settlement in the last three years;
and (e) the signature of the stockholder making the objection or his, her, or its counsel; and (2) if
a Current VEREIT Stockholder intends to appear and requests to be heard at the Settlement
Hearing, such stockholder must have, in addition to the requirements of (1) above, filed with the
Clerk of the Court: (a) a written notice of such stockholder’s intention to appear at the Settlement
Hearing; (b) a statement that indicates the basis for such appearance; (c) the identities of any
witnesses the stockholder intends to call at the Settlement Hearing and a statement as to the
subjects of their testimony; and (d) any and all evidence that would be presented at the Settlement
Hearing. Ifa Current VEREIT Stockholder files a written objection and/or written notice of intent
to appear, such stockholder must also simultaneously serve copies of such notice, proof, statement,
and documentation, together with copies of any other papers or briefs such stockholder files with

the Court (either by hand delivery or by first class mail) upon each of the following:
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 80 of 110

Robert I. Harwood

Matthew M. Houston

Benjamin I. Sachs-Michaels

GLANCY PRONGAY & MURRAY LLP
712 Fifth Avenue, 31 Floor

New York, NY 10019

Tel: (212) 935-7400

Plaintiff's Counsel

Theodore V. Wells Jr.

Daniel J. Kramer

Lorin L. Reisner

Audra J. Soloway

Christopher L. Filbum

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Tel: (212) 373-3000

Counsel for Nicholas S. Schorsch

Reid M. Figel

Rebecca A. Beynon

Andrew E. Goldsmith

Bradley E. Oppenheimer

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C.

1615 M Street N.W., Suite 400
Washington, D.C. 20036

Tel: (202) 326-7900

Counsel for AR Capital, LLC, ARC
Properties Advisors, LLC, Scott J. Bowman,
Peter M. Budko, Brian D. Jones, William
M. Kahane, and Edward M. Weil

Scott A. Edelman

Antonia M. Apps

Jed M. Schwartz

Jonathan Ohring
MILBANK LLP

35 Hudson Yards

New York, New York 10001
Tel: (212) 530-5000

Counsel for Nominal Defendant American
Realty Capital Properties, Inc. (n/k/a
VEREIT, inc.)

James P. Gillespie

Beth Mueller

KIRKLAND & ELLIS LLP
1301 Pennsylvania Avenue NW
Washington, D.C. 20004

Tel: (202) 389-5000

Counsel for David Kay

Guy Petrillo

Dan Goldman

PETRILLO KLEIN & BOXER LLP
655 Third Avenue, 22nd Floor

New York, NY 10017

Tel: (212) 370-0330

Counsel for Lisa Beeson
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 81 of 110

John P, MacNaughton

Eric A. Larson

1600 Atlanta Financial Center
343 Peachtree Road, N.E.
Atlanta, GA 30326

Tel: (404) 233-7000

Counsel for Scott P. Sealy, Sr.

Christopher L. Garcia

Richard W. Slack

Evert J. Christensen, Jr.

Adam Bookman

Raquel Kellert

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, NY 10153

Counsel for Thomas A, Andruskevich,
Leslie D. Michelson, Edward G. Rendell,
William G. Stanley, and Bruce D. Frank

Adam L. Fotiades
ZUCKERMAN SPAEDER LLP
1800 M Street NW, Suite 1000
Washington, DC 20036-5807
Tel: (202) 778-1800

Daniel P. Moylan
ZUCKERMAN SPAEDER LLP
100 East Pratt Street, Suite 2440
Baltimore, MD 21202-1031

Tel: (410) 332-0444

Counsel for Lisa McAlister

Gary F. Bendinger
SIDLEY AUSTIN LLP
787 Seventh Avenue
New York, NY 10019
Tel: (212) 839-5300

Bruce R. Braun
Melanie E, Walker
Kendra L. Stead
SIDLEY AUSTIN LLP
One South Dearborn
Chicago, IL 60603

Tel: (312) 853-7000

Counsel for Grant Thornton LLP

Michael C. Miller

Michael G. Scavelli
STEPTOE & JOHNSON LLP
1114 Avenue of the Americas
New York, NY 10036

Tel: (212) 506-3900

Counsel for Brian Block
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 82 of 110

Any Current VEREIT Stockholder who does not make his, her, or its objection in the
manner provided herein shall be deemed to have waived such objection and shall forever be
foreclosed from making any objection to the fairness, reasonableness, or adequacy of the
Settlement and the Fee Award as set forth in the Stipulation, unless otherwise ordered by the Court,
but shall be forever bound by the Judgment to be entered, the dismissal of the Action with
prejudice, and any and all of the releases set forth in the Stipulation.

7. At least ten (10) business days prior to the Settlement Hearing, VEREIT’s Counsel
shall serve on Matthew M. Houston, Glancy Prongay & Murray LLP, 712 Fifth Avenue, 31* Floor,
New York, NY 10019 and file with the Court, proof, by affidavit or declaration, of the publication,
filing, and posting of the Notice.

8. Ali Current VEREIT Stockholders shall be bound by all orders, determinations, and
judgments in the Action concerning the Settlement, whether favorable or unfavorable to Current
VEREIT Stockholders.

Gg. Pending final determination of whether the Settlement should be approved, none of
Plaintiffs, Plaintiffs’ Counsel, VEREIT or any Current VEREIT Stockholders or other Persons
shall commence, continue, or prosecute, or in any way instigate or participate in the
commencement, continuation, or prosecution of, any action or proceeding asserting any Released
Claims against any of the Non-VEREIT Settling Defendants, or any other Released Person, in any
court or tribunal.

10. Pending final determination of whether the Settlement should be approved, the
Non-VEREIT Settling Defendants shall not commence, continue, prosecute, or in any way

instigate or participate in the commencement, continuation, or prosecution of, any action or
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 83 of 110

proceeding asserting any NVSD Released Claims against VEREIT Released Persons, in any court
or tribunal.

11. The fact and terms of the Stipulation, including any exhibits attached thereto, all
proceedings in connection with the Settlement, and any act performed or document executed
pursuant to or in furtherance of the Stipulation or the Settlement:

(a) shall not be offered, received, or used in any way against the Settling Parties as

evidence of, or be deemed to be evidence of, a presumption, concession, or admission by

any of the Settling Parties with respect to the truth of any fact alleged by Plaintiffs or the
validity, or lack thereof, of any claim that has been or could have been asserted in the

Derivative Actions or in any litigation, or the deficiency or infirmity of any defense that

has been or could have been asserted in the Derivative Actions or in any litigation, or of

any fault, wrongdoing, negligence, or liability of any of the Released Persons or VEREIT

Released Persons;

(b) shall not be offered, received, or used in any way against any of the Released

Persons or VEREIT Released Persons as evidence of, or be deemed to be evidence of, a

presumption, concession, or admission of any fault, misrepresentation or omission with

respect to any statement or written document approved, issued, or made by any Released

Person or VEREIT Released Persons, or against Plaintiffs as evidence of any infirmity in

their claims; or

(c) shall not be offered, received, or used in any way against any of the Released

Persons or VEREIT Released Persons as evidence of, or be deemed to be evidence of, a

presumption, concession, or admission of any liability, fault, negligence, omission or

wrongdoing, or in any way referred to for any other reason as against the Released Persons
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 84 of 110

or VEREIT Released Persons, in any arbitration proceeding or other civil, criminal, or
administrative action or proceeding in any court, administrative agency, or other tribunal.
Neither the Stipulation nor the Settlement, nor any act performed or document executed
pursuant to or in furtherance thereof, shall be admissible in any proceeding for any purpose,
except to enforce the terms of the Settlement; provided, however, the Released Persons and
VEREIT Released Persons may refer to the Settlement, and file the Stipulation and/or the
Judgment, in any action that may be brought against them to effectuate the liability
protections granted them thereunder, including, without limitation, to support a defense or
claim based on principles of res jucicata, collateral estoppel, full faith and credit, release,
standing, good faith settlement, judgment bar or reduction or any other theory of claim
preclusion or issue preclusion or similar defense or claim under U.S. federal or state law
or foreign law.

12. If the Stipulation is terminated pursuant to its terms, or the Effective Date does not

otherwise occur, all proceedings in the Action will revert to their status as of the date immediately

preceding the date of the Stipulation.

13. The Court reserves the right to adjourn the date of the Settlement Hearing or modify

any other dates set forth herein without further notice to Current VEREIT Stockholders, and retains

jurisdiction to consider all further applications arising out of or connected with the Settlement.

The Court may approve the Settlement and any of its terms, with such modifications as may be

agreed to by the Settling Parties, if appropriate, without further notice to Current VEREIT

Stockholders.

IT IS SO ORDERED.

DATED:

 

 

HONORABLE ALVIN K. HELLERSTEIN
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 85 of 110

LO
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 86 of 110

EXHIBIT C
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 87 of 110

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOANNE WITCHKO, Derivatively on Behalf
of Nominal Defendant AMERICAN REALTY | Lead Case No. [:15-cv-06043-AKH
CAPITAL PROPERTIES, INC.,

(Consolidated with Case No.
Plaintiff, 1:15-cv-08563-AKH)
v.
NICHOLAS 8. SCHORSCH, et al.,
Defendants,

-and-

AMERICAN REALTY CAPITAL
PROPERTIES, INC.,

Nominal Defendant.

 

 

[PROPOSED] FINAL ORDER AND JUDGMENT APPROVING SETTLEMENT

This matter came before the Court for hearing pursuant to this Court’s Order Preliminarily
Approving Derivative Settlement and Providing for Notice, dated [DATE] (the “Preliminary
Approval Order”), on the application of the Settling Parties for final approval of the Settlement set
forth in the Stipulation and Agreement of Settlement dated September 27, 2019 (the “Stipulation”).
Due and adequate notice having been given to Current VEREIT Stockholders as required in the
Preliminary Approval Order, and the Court having considered all papers filed and proceedings had
herein and otherwise being fully informed of the premises and good cause appearing therefore, IT

[S HEREBY ORDERED, ADJUDGED, AND DECREED that:
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 88 of 110

1, This Final Order and Judgment (“Judgment”) incorporates by reference the
definitions in the Stipulation, and except where otherwise specified herein, all capitalized terms
used herein shall have the same meanings as set forth in the Stipulation.

2. This Court has jurisdiction over the subject matter of the Action, including all
matters necessary to effectuate the Settlement.

3. The Court finds that the Settlement set forth in the Stipulation is fair, reasonable,
and adequate as to each of the Settling Parties and Current VEREIT Stockholders, and hereby
finally approves the Settlement in all respects and orders the Settling Parties to perform its terms
to the extent the Settling Parties have not already done so.

4, The Action, all claims contained therein, and any other Released Claims, any
NVSD Released Claims, and any Defendant Parties’ Released Claims, are hereby ordered as fully,
finally, and forever compromised, settled, released, discharged and dismissed on the merits and
with prejudice by virtue of the proceedings herein and this Judgment. The Settling Parties are to
bear their own costs, except as otherwise provided in the Stipulation.

5. Upon the Effective Date, VEREIT, Plaintiffs, and each of VEREIT’s stockholders
shall be deemed to have, and by operation of this Judgment shall have, fully, finally, and forever
released, relinquished, and discharged the Released Claims against the Released Persons.
VEREIT, Plaintiffs, and each of VEREIT’s stockholders shall be deemed to have, and by operation
of this Judgment shall have, covenanted not to sue any Released Person with respect to any
Released Claims, and shall be permanently barred and enjoined from instituting, commencing or
prosecuting the Released Claims against the Released Persons except to enforce the releases and
other terms and conditions contained in the Stipulation and/or this Judgment entered pursuant

thereto.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 89 of 110

6. Upon the Effective Date, VEREIT and each of the Released Persons shall be
deemed to have, and by operation of this Judgment shall have, fully, finally, and forever released,
relinquished and discharged each and all of Plaintiffs, their beneficiaries, and Plaintiffs’ Counsel
from any and all Defendant Parties’ Released Claims. VEREIT and the Released Persons shall be
deemed to have, and by operation of this Judgment shall have, covenanted not to sue Plaintiffs,
their beneficiaries, or Plaintiffs’ Counsel with respect to any claims arising out of, relating to, or
in connection with their institution, prosecution, assertion, settlement, or resolution of the Action
or any Defendant Parties’ Released Claims, and shall be permanently barred and enjoined from
instituting, commencing or prosecuting the Defendant Parties’ Released Claims against Plaintiffs,
their beneficiaries, or Plaintiffs’ Counsel except to enforce the releases and other terms and
conditions contained in the Stipulation and/or this Judgment entered pursuant thereto,

7. Upon the Effective Date, the Non-VEREIT Settling Defendants shall be deemed to
have, and by operation of this Judgment shall have, fully, finally, and forever released,
relinquished, and discharged the NVSD Released Claims against each respective Non-VEREIT
Settling Defendant and the VEREIT Released Persons. The Non-VEREIT Settling Defendants
shall be deemed to have, and by operation of this Judgment shall have, covenanted not to sue each
respective Non-VEREIT Settling Defendant and the VEREIT Released Persons with respect to
any NVSD Released Claims, and shall be permanently barred and enjoined from instituting,
commencing or prosecuting the NVSD Released Claims against the VEREIT Released Persons
except to enforce the releases and other terms and conditions contained in the Stipulation and/or
this Judgment entered pursuant thereto.

8. Notwithstanding Paragraph 7 of this Judgment, in the event that any Derivative

Action other than the Action, or any derivative proceeding filed subsequent to execution of the
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 90 of 110

Stipulation alleging claims that arise out of, are based upon, or relate to in any way any of the
allegations, acts, transactions, facts, events, matters, occurrences, representations or omissions
involved, set forth, alleged or referred to, in the Derivative Actions or Class Action, is permitted
to proceed against any Non-VEREIT Settling Defendant: (i) VEREIT shall not be released from
any rights of advancement, indemnification, contribution, or any other rights that such Non-
VEREIT Settling Defendant has or may have for any claims, demand or losses (all subject to
meeting applicable laws, requirements, and standards) arising out of such derivative proceeding;
and (il) GT shall be entitled to receive from VEREIT indemnification for and advancement of
reasonable fees, costs, and expenses incurred or paid by GT in defending such derivative
proceeding, and (subject to meeting applicable laws) amounts paid by GT in settlement of or in
satisfaction of a judgment rendered in such derivative proceeding.

9. Nothing herein shall in any way impair or restrict the rights of any Settling Party to
enforce the terms of the Supplementary Agreements.

10. The Court finds that Notice was made in accordance with the Preliminary Approval
Order and provided the best notice practicable under the circumstances to all Persons entitled to
such notice, and said notice fully satisfied the requirements of Federal Rule of Civil Procedure
23.1 and the requirements of due process.

Ll. The Court finds that during the course of the Action, the Settling Parties and their
counsel at all times complied with Federal Rule of Civil Procedure 11.

12. The Court finds that the Fee Award of dollars ($ .00) is fair

and reasonable, in accordance with the Stipulation, and finally approves the Fee Award.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 91 of 110

13. This Judgment, the fact and terms of the Stipulation, including any exhibits attached
thereto, all proceedings in connection with the Settlement, and any act performed or document
executed pursuant to or in furtherance of the Stipulation or the Settlement:

(a) shall not be offered, received, or used in any way against the Settling Parties as

evidence of, or be deemed to be evidence of, a presumption, concession, or admission by

any of the Settling Parties with respect to the truth of any fact alleged by Plaintiffs or the
validity, or lack thereof, of any claim that has been or could have been asserted in the

Derivative Actions or in any litigation, or the deficiency or infirmity of any defense that

has been or could have been asserted in the Derivative Actions or in any litigation, or of

any fault, wrongdoing, negligence, or liability of any of the Released Persons or VEREIT

Released Persons;

{b) shall not be offered, received, or used in any way against any of the Released

Persons or VEREIT Released Persons as evidence of, or be deemed to be evidence of, a

presumption, concession, or admission of any fault, misrepresentation or omission with

respect to any statement or written document approved, issued, or made by any Released

Person or VEREIT Released Persons, or against Plaintiffs as evidence of any infirmity in

their claims; or

(c) shall not be offered, received, or used in any way against any of the Released

Persons or VEREIT Released Persons as evidence of, or be deemed to be evidence of, a

presumption, concession, or admission of any liability, fault, negligence, omission or

wrongdoing, or in any way referred to for any other reason as against the Released Persons
or VEREIT Released Persons, in any arbitration proceeding or other civil, criminal, or

administrative action or proceeding in any court, administrative agency, or other tribunal.
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 92 of 110

None of this Judgment, the Stipulation, or the Settlement, nor any act performed or

document executed pursuant to or in furtherance thereof, shall be admissible in any

proceeding for any purpose, except to enforce the terms of the Settlement; provided,
however, that the Released Persons and VEREIT Released Persons may refer to the

Settlement, the Stipulation, and the Judgment, and may file the Stipulation and/or this

Judgment, in any action to effectuate the liability protections granted them thereunder,

including, without limitation, to support a defense or claim based on principles of res

judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement,
Judgment bar or reduction or any other theory of claim preclusion or issue preclusion or
similar defense or claim under U.S. federal or state law or foreign law.

14. Without affecting the finality of this Judgment in any way, the Court hereby retains
continuing jurisdiction over: (a) implementation of the Settlement; and (b) all Settling Parties for
the purpose of construing, enforcing, and administering the Stipulation and this Judgment,
including, if necessary, setting aside and vacating this Judgment, on motion of a Settling Party, to
the extent consistent with and in accordance with the Stipulation if the Effective Date fails to occur
in accordance with the Stipulation.

15. This Judgment is a final, appealable judgment and should be entered forthwith by
the Clerk in accordance with Federal Rule of Civil Procedure 58.

IT IS SO ORDERED.

DATED:

HONORABLE ALVIN K. HELLERSTEIN
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 93 of 110

EXHIBIT D
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 94 of 110

EXECUTION COPY

SECONDARY AGREEMENT

This springing Secondary Agreement (“Secondary Agreement’), dated as of
September 27, 2019 (the “Effective Date”), is entered into by and between:

A. VEREIT, Inc. (“WEREIT”);

B. Nicholas $. Schorsch (“Schorsch”); Peter M. Budko (“Budko”); William M.
Kahane (“Kahane”); Edward M. Weil (“Weil”); AR Capital, LLC and ARC
Properties Advisors, LLC (together, the “AR Capital Parties”); Scott J. Bowman;
Brian D. Jones; David Kay; Lisa P. McAlister: Lisa Beeson; Scott P. Sealy, Sr.;
Thomas A. Andruskevich; Leslie D. Michelson; Edward G. Rendell; William G.
Stanley; Bruce D. Frank; Brian S. Block (“Block”); and Grant Thornton LLP
(“GT”) (collectively, with all other individuals and entities listed in Paragraph B,
the “Derivative Defendants”).

Each of VEREIT and the Derivative Defendants is referred to as a “Party” and collectively
as the “Parties”. Although they are not a Party to this Secondary Agreement, each of Joanne
Witchko, Edward Froehner, and Jeffrey Turner as trustee for Michele Graham Turner 1995
Revocable Trust (“Witchko Derivative Plaintiffs”), through their undersigned attorneys, approves
of the terms contained herein.

RECITALS

As a preamble to this Secondary Agreement, the Parties state as follows:

A. WHEREAS, on September 8, 2019, the Parties, and the Witchko Derivative
Plaintiffs, entered into a binding Memorandum of Understanding reflecting the intent of the Parties
and the Witchko Derivative Plaintiffs to fully and finally resolve all of the claims that have been
or could have been asserted on behalf of VEREIT against the Derivative Defendants (the
“Derivative Settlement”), including but not limited to claims that have been or could have been
asserted on behalf of VEREIT against the Derivative Defendants in {i) the consolidated
shareholder derivative actions captioned as Witchko v. Schorsch, et al.. No. 1:15-cv-06043-AKH
{the “Witchko Action”), currently pending in the United States District Court for the Southern
District of New York (the “Court”), (ii) the shareholder derivative action filed in the Circuit Court
for Baltimore City, Maryland, captioned Frampton vy. Schorsch, et al., No. 24-C-15-006269,
(ili) the shareholder derivative action filed in the Supreme Court of the State of New York,
captioned Fran Kosky Roth IRA vy. Schorsch, et al., No, 653093/2016, and (iv) the shareholder
derivative action filed in the United States District Court for the District of Maryland, captioned
Meloche, et al. v. Schorsch, et al., No. 1:16-cv-03366-ELH (collectively, the “Derivative
Actions’).

B. WHEREAS, the Parties and the Witchko Derivative Plaintiffs have
contemporaneously herewith submitted to the Court a Stipulation and Agreement of Settlement
(“Stipulation”) seeking a final judgment of the Court resolving the Witchko Action, and the claims
that have been or could have been asserted on behalf of VEREIT against the Derivative Defendants
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 95 of 110

EXECUTION COPY

in the Derivative Actions, in accordance with the terms and provisions of the Stipulation (the
“Judgment”);

C. WHEREAS, recognizing VEREIT’s ability to settle and compromise claims that
have been or could have been asserted in the Derivative Actions (see, ¢.g., Wolf v. Barkes, 348
F.2d 994 (2d Cir. 1965)), the Parties have entered into this Secondary Agreement to settle and
compromise those claims in the event that the Judgment is reversed or vacated on appeal:

D. NOW, THEREFORE, in consideration of the mutual promises, covenants,
obligations, agreements, conditions, and undertakings set forth herein. as well as other
consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

TERMS AND CONDITIONS

I. No Admission. No Party admits any factual or legal assertion that has been
advanced in the Derivative Actions, and this Secondary Agreement shall not constitute or be
deemed an admission by any Party with respect to any factual or legal assertion that has been
advanced in the Derivative Actions.

2. Class Settlement and Derivative Settlement. Concurrently with the Derivative
Settlement, VEREIT and certain of the Derivative Defendants have agreed to settle the action
captioned /n re American Realty Capital Properties, Inc. Litigation, Civil Action No. 1:15-me-
00040-AKH (the “Class Action” and related “Class Settlement’). GT has agreed to contribute
forty-nine million dollars ($49,000,000) to a global settlement to settle the Class Action, as well
as any and all claims in the Derivative Actions (the “GT Contribution”). Certain Derivative
Defendants, including Schorsch, Budko, Kahane, and Weil (“ARC Individuals’’) as well as the AR
Capital Parties (collectively, the “ARC Parties”) have agreed to contribute consideration with a
value of two-hundred and twenty-five million dollars ($225.000.000) (inclusive of the value of
certain operating partnership units in VEREIT Operating Partnership, L.P.. and related dividends
previously surrendered by some of the ARC Individuals as part of a settlement with the Securities
and Exchange Commission, which total $31,972,934 in value) to a global settlement to settle the
Class Action, as well as any and all claims in the Derivative Actions (the “ARC Contribution”).
Block has agreed to contribute consideration with a value of twelve million, five hundred thousand
dollars ($12,500,000) to a global settlement to settle the Class Action, as well as any and all claims
in the Derivative Actions (the “Block Contribution’).

3. Conditions Precedent.

a. This Secondary Agreement shall have no force and effect in any respect to
any Derivative Defendant or VEREIT unless the Court enters the Judgment.

b. In the event that the Court enters the Judgment, the Secondary Agreement
shall have force and effect with respect to VEREIT and any particular
Derivative Defendant only if the Judgment is reversed, modified, or vacated
(in whole or in part) by the United States Court of Appeals for the Second
Circuit or the Supreme Court of the United States as to VEREIT or as to
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 96 of 110

EXECUTION COPY

that particular Derivative Defendant, who thereafter shall be an
“Unresolved Defendant.” Notwithstanding the foregoing. this Secondary
Agreement shall have no force and effect with respect to VEREIT or any
Derivative Defendant if the United States Court of Appeals for the Second
Circuit or the Supreme Court of the United States reverses, modifies, or
vacates provisions of the Judgment concerning only the Fee Award (as
defined in the Stipulation).

For the avoidance of doubt, if any of the ARC Parties becomes an
Unresolved Defendant then each of the ARC Parties shall become an
Unresolved Defendant within the meaning of this Secondary Agreement.

4, Reimbursement and Payment of Settlement Consideration.

a.

If the ARC Parties become Unresolved Defendants. the ARC Parties shall
be deemed to have been immediately reimbursed by VEREIT for the
amount of the ARC Contribution, and the ARC Parties shall immediately
thereafter be deemed to have paid such amounts to VEREIT. Solely for
United States federal and applicable state and local income tax purposes,
any deemed reimbursement and payment pursuant to this Paragraph 4(a)
shall be treated by the ARC Parties as a refund of the ARC Contribution to
the ARC Parties in accordance with the terms and provisions of the
Stipulation followed by a payment by the ARC Parties to VEREIT in
settlement of, and allocable to, the Derivative Actions.

If Block becomes an Unresolved Defendant. Block shall be deemed to have
been immediately reimbursed by VEREIT for the amount of the Block
Contribution, and Block shall immediately thereafter be deemed to have
paid such amounts to VEREIT.

If GT becomes an Unresolved Defendant, GT shall be deemed to have been
immediately reimbursed by VEREIT for the amount of the GT
Contribution, and GT shall immediately thereafter be deemed to have paid
such amounts to VEREIT.

In the event that any Derivative Action other than the Witchko Action, or
any derivative proceeding filed subsequent to execution of the Stipulation
alleging claims that arise out of, are based upon, or relate to in any way any
of the allegations, acts, transactions, facts, events, matters, occurrences,
representations or omissions involved, set forth, alleged or referred to, in
the Derivative Actions or the Class Action. is permitted to proceed against
any Unresolved Defendant: (i) VEREIT shall not be released from any
rights of advancement, indemnification, contribution, or any other rights
that such Unresolved Defendant has or may have for any claims, demand or
losses (all subject to meeting applicable laws, requirements, and standards)
arising out of such derivative proceeding; and (ii) GT shall be entitled to
receive from VEREIT indemnification for and advancement of reasonable

tad
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 97 of 110

EXECUTION COPY

fees, costs, and expenses incurred or paid by GT in defending such
derivative proceeding, and (subject to meeting applicable laws) amounts
paid by GT in settlement of or in satisfaction of a judgment rendered in such
derivative proceeding.

5. Releases. Upon this Secondary Agreement coming into full force and effect, the
following releases between VEREIT and any Unresolved Defendant (each an “Unresolved Party”
and collectively the “Unresolved Parties”) shall automatically and irrevocably be deemed to be
valid, in full force and effect, and binding on the Unresolved Parties:

a. Unresolved Defendants Releases. The Unresolved Defendants shall be
deemed to have fully, finally, and forever released, relinquished. and discharged the NVSD
Released Claims (as defined in the Stipulation) against each respective Non-VEREIT
Settling Defendant (as defined in the Stipulation) and the VEREIT Released Persons (as
defined in the Stipulation). The Unresolved Defendants shall be deemed to have
covenanted not to sue each respective Non-VEREIT Settling Defendant and the VEREIT
Released Persons with respect to any NVSD Released Claims, and shall be permanently
barred and enjoined from instituting, commencing or prosecuting the NVSD Released
Claims against the VEREIT Released Persons except to enforce the releases and other
terms and conditions contained in this Secondary Agreement.

b. VEREIT Releases. VEREIT shall be deemed to have fully, finally, and
forever released, relinquished, and discharged the Released Claims (as defined in the
Stipulation) against the Unresolved Defendants. WVEREIT shall be deemed to have
covenanted not to sue any Unresolved Defendant with respect to any Released Claims. and
shall be permanently barred and enjoined from instituting, commencing or prosecuting the
Released Claims against the Unresolved Defendants except to enforce the releases and
other terms and conditions contained in this Secondary Agreement.

c. Dismissal. VEREIT sha!l promptly seek to have dismissed or otherwise
terminated, to the extent they have not been already, the Derivative Actions. In the event
that, subsequent to the execution of this agreement, any derivative proceeding is filed
alleging claims that arise out of, are based upon, or relate to in any way any of the
allegations, acts, transactions, facts, events, matters. occurrences, representations or
omissions involved, set forth, alleged or referred to, in the Derivative Actions or the Class
Action, VEREIT shall promptly seek to have dismissed or otherwise terminated such
subsequent derivative proceeding.

6. Unknown Claims. The Parties acknowledge that there is a risk that subsequent to
the execution of this Secondary Agreement, a Party may discover, incur. or suffer from claims that
were unknown or unanticipated at the time this Settlement Agreement was executed, including.
without limitation, unknown or unanticipated claims which, if known, may have materially
affected a Party’s decision to execute this Settlement Agreement (the “Unknown Claims”). The
Parties acknowledge that, subject to any exceptions set forth in this Secondary Agreement, they
are assuming the risk of such Unknown Claims. The Parties expressly waive the benefits of
California Civil Code § 1542, which provides:
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 98 of 110

EXECUTION COPY

A general release does not extend to claims that the creditor or releasing party does not
know or suspect to exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with the debtor
or released party.

The Parties likewise expressly waive the benefits conferred by any law or principle of common
law that, similar or equivalent to California Civil Code § 1542, preserves claims not known or
suspected to exist in their favor which, if known or anticipated, would have materially affected the
execution of this Secondary Agreement. The Parties hereby represent that they are not aware of
any such Unknown Claims at this time, and the Parties agree that this representation is a material
term of this release of Unknown Claims.

7. Survival. Anything else in this Secondary Agreement notwithstanding, the Parties
do not release any Party from any claims related to the enforcement of this Secondary Agreement.

8. Confidentiality. The Parties agree that there will be no public announcements or
disclosure regarding this Secondary Agreement until its terms and contents are disclosed to the
Court.

9. Binding Effect. The Parties intend for this Secondary Agreement to be binding to
the fullest extent allowable under law.

10. Headings. The headings set forth in this Secondary Agreement have been inserted
for the convenience of reference only. Such headings shall not be considered a part of this
Secondary Agreement, and neither shall they limit. modify. or affect in any way the meaning or
interpretation of this Secondary Agreement.

11. Severability. Ifany provision of this Secondary Agreement, other than Paragraphs
1 through 7, is determined by a final, non-appealable judgment of a court of competent jurisdiction
to be illegal, invalid, or unenforceable, such determination shall not affect the balance of this
Secondary Agreement, which shall remain in full force and effect as such illegal, invalid. or
unenforceable provision shall be deemed severable. If one or more of Paragraphs 1 through 7 is
determined by a final, non-appealable judgment of a court of competent jurisdiction to be illegal,
invalid, or unenforceable, Paragraph 12 will remain in full force and effect.

12. Impact of Invalidity. In the event that this Secondary Agreement is determined
by a final, non-appealable judgment of a court of competent jurisdiction to be illegal, invalid. or
unenforceable in its entirety or as to any of Paragraphs | through 7, then:

a. VEREIT shall deposit one hundred ninety-three million, twenty-seven
thousand, and sixty-six dollars ($193,027,066) into an escrow account that
(along with interest earned thereon) shall remain under VEREIT’s sole
possession, custody, and control pending the resolution of any litigation
between any of the ARC Parties and VEREIT;

b. VEREIT shall deposit twelve million, five hundred thousand dollars
($12,500,000) into an escrow account that (along with interest earned
thereon) shall remain under VEREIT’s sole possession, custody, and
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 99 of 110

EXECUTION COPY

contro] pending the resolution of any litigation between Block and
VEREIT;

c, VEREIT shall deposit forty-nine million dollars ($49,000,000) into an
escrow account that (along with interest earned thereon) shall remain under
VEREIT’s sole possession. custody, and control pending the resolution of
any litigation between GT and VEREIT; and

d. any releases provided by VEREIT to Derivative Defendants, any releases
provided by Derivative Defendants to VEREIT, and any releases provided
by Derivative Defendants to each other, shall be null and void. For the
avoidance of doubt, VEREIT shall be entitled to pursue any and all claims
against the Derivative Defendants, including but not limited to, claims for
contribution in respect of the Class Settlement, and the Derivative
Defendants shall be entitled to assert any rights to indemnification or
advancement of fees that they would have otherwise been entitled to assert,
and GT shall be entitled to pursue its claims. Nothing in this
Paragraph 12(d) shall affect the terms agreed to in any separate agreement
by any of the Parties to the Stipulation.

13. Drafter. None of the Parties to this Secondary Agreement shall be considered to
be the drafter of this Settlement Agreement or any of its provisions for the purpose of any statute,
case law, or rule of interpretation or construction that would or might cause any provision to be
construed against the drafter.

14, Governing Law. This Secondary Agreement is governed by the laws of the State
of New York, without regard to any principles of conflicts of law.

15. Disputes Regarding the Secondary Agreement. Any dispute regarding the
interpretation or implementation or operation of this Secondary Agreement shall be decided by the
Hon. Layn Phillips, acting as arbitrator, whose determinations shall be binding and non-
appealable.

16. Counterparts. This Secondary Agreement may be executed in counterparts and.
as so executed, shal] constitute one and the same agreement, and shall be binding on the Parties.
A copy, PDF. or facsimile of a signature on this Settlement Agreement shall have the same force
and effect as an original signature.

[Execution Pages Follow]
 

EXECUTED AND AGREED:

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas 5S.
Schorsch

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P, Sealy, Sr

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By.

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D
Michelson, Edward G. Rendell, William G
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 101 of 110

EXECUTED AND AGREED:

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Wei!

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy, Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 102 of 110

EXECUTED AND AGREED:

PAUL. WEISS. RIFKIND, WHARTON &
GARRISON LLP. on behalf of Nicholas S.
Schorsch

By:

KELLOGG, HANSEN, TODD. FIGEL, &
FREDERICK. P.L.L.C.. on behalf of AR
Capital. LLC. ARC Properties Advisors. LLC,
Scout J. Bowman. Peter M. Budko. Brian BD.
Jones, Willians M. Kahane. and Edward M.
Weil

By, KA eat

U0
STEPTOE & JOHNSON LEP. on behall of
Brian Block

 

By:

MORRIS. MANNING & MARTIN LIP. on
behalf of Scott P. Sealy, Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

EXECUTION COPY

MILBANK LEP, on behalf of VERETI

By:

 

KIRKLAND & ELLIS LIP. on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LEP, on behalf
of JLisa Beeson

By:

WHIDL. GOTSHAL & MANGES LIP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LUP, on behalf of Grant
Thearnton LEP

Ry:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 103 of 110

EXECUTED AND AGREED:

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy, Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By: {fies Abliwpin (M4)

pETNLLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
beha!f of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D, Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 104 of 110

EXECUTED AND AGREED:

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane. and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

bec flo.

MORRIS. MANNING & MARTIN LLP, on
behalf of Scott P. Sealy, Sr.

 

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT"

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP. on behalf of Grant
Thornton LLP

By:
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 105 of 110

EXECUTED AND AGREED:

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D,
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy, Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 106 of 110

EXECUTED AND AGREED:

 

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behaif of Scott P. Sealy, Sr.

By: ee, LA SF _ _

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 107 of 110

EXECUTED AND AGREED:

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D,
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOCE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy, Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP. on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP. on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 108 of 110

EXECUTED AND AGREED:

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J. Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy, Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By: (Relumoft, Phan,

Adam [. Fehades

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornten LLP

By:

 
Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 109 of 110

EXECUTED AND AGREED:

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP, on behalf of Nicholas S.
Schorsch

By:

 

KELLOGG, HANSEN, TODD, FIGEL &
FREDERICK, P.L.L.C., on behalf of AR
Capital, LLC, ARC Properties Advisors, LLC,
Scott J, Bowman, Peter M. Budko, Brian D.
Jones, William M. Kahane, and Edward M.
Weil

By:

 

STEPTOE & JOHNSON LLP, on behalf of
Brian Block

By:

 

MORRIS, MANNING & MARTIN LLP, on
behalf of Scott P. Sealy, Sr.

By:

 

ZUCKERMAN SPAEDER LLP, on behalf of
Lisa McAlister

By:

 

EXECUTION COPY

MILBANK LLP, on behalf of VEREIT

By:

 

KIRKLAND & ELLIS LLP, on behalf of
David Kay

By:

 

PETRILLO KLEIN & BOXER LLP, on behalf
of Lisa Beeson

By:

 

WEIL, GOTSHAL & MANGES LLP, on
behalf of Thomas A. Andruskevich, Leslie D.
Michelson, Edward G. Rendell, William G.
Stanley, and Bruce D. Frank

By:

 

SIDLEY AUSTIN LLP, on behalf of Grant
Thornton LLP

By: pasty, ¢. Goonr ANT
Case 1:15-cv-06043-AKH—Document 283-1 Filed 09/30/19 Page 110 of 110

EXECUTION COP?

REVIEWED AND APPROVED:

 

GLANCY PRONGAY & MURRAY LL?F. o:
behalf of Joanne Witchko. Edward Froenne:.
and Jeffrey Turner as trustee for Michele
Graham Turner 1995 Revocable Trust
